Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
by and among:


FARM LANDS OF AFRICA, INC.,
 
a Nevada corporation


BUDDHAVARAPU FARMS SA,
 
a Guinea corporation and
 
STOCKHOLDERS OF
BUDDHAVARAPU FARMS SA
_______________________________
 
Dated as of _____________, 2012
 
_______________________________
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

1.
DESCRIPTION OF TRANSACTION
   
4
   
1.1
The Share Exchange.
   
4
   
1.2
Capitalization.
   
5
   
1.3
Closing.
   
5
   
1.4
Tax Consequences.
   
5
 
2.
REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE COMPANY STOCKHOLDERS
   
5
   
2.1
Due Organization; Subsidiaries; Etc.
   
5
   
2.2
Certificate of Incorporation and Bylaws; Records.
   
6
   
2.3
Capitalization, Etc.
   
7
   
2.4
Financial Statements.
   
7
   
2.5
Absence of Changes.
   
8
   
2.6
Title to Assets.
   
9
   
2.7
Bank Accounts; Receivables.
   
10
   
2.8
Equipment; Leasehold.
   
10
   
2.9
Intellectual Property.
   
10
   
2.10
Contracts.
   
14
   
2.11
Liabilities.
   
16
   
2.12
Compliance with Legal Requirements.
   
17
   
2.13
Governmental Authorizations.
   
17
   
2.14
Tax Matters.
   
17
   
2.15
Employee and Labor Matters; Benefit Plans.
   
19
   
2.16
Insurance.
   
20
   
2.17
Environmental Matters.
   
20
   
2.18
Related Party Transactions.
   
21
   
2.19
Legal Proceedings; Orders.
   
21
   
2.20
Authority; Binding Nature of Agreement.
   
21
   
2.21
Non-Contravention; Consents.
   
22
   
2.22
Regulatory Compliance.
   
22
   
2.23
Company Action.
   
23
 

 
 
1

--------------------------------------------------------------------------------

 
 

 
2.24
Anti-Takeover Law.
   
22
   
2.25
No Financial Advisor.
   
23
   
2.26
Certain Payments.
   
23
   
2.27
Capacity of the Company Stockholders; Authorization; Execution of Agreements.
   
23
   
2.28
Title to Shares.
   
24
 
3.
REPRESENTATIONS AND WARRANTIES OF FLAF
   
25
   
3.1
Due Organization; Subsidiaries; Etc.
   
26
   
3.2
Certificate of Incorporation and Bylaws; Records.
   
26
   
3.3
Capitalization.
   
27
   
3.4
SEC Filings; Financial Statements.
   
27
   
3.5
Liabilities.
   
28
   
3.6
Legal Proceedings; Orders.
   
28
   
3.7
Non-Contravention; Consents.
   
29
   
3.8
No Financial Advisor.
   
29
   
3.9
Authority; Binding Nature of Agreement.
   
29
   
3.10
Valid Issuance.
   
29
 
4.
CERTAIN COVENANTS OF THE PARTIES
   
29
   
4.1
Access and Investigation.
   
30
   
4.2
Operation of Company's Business.
   
30
   
4.3
Disclosure Schedule Updates.
   
31
   
4.4
No Solicitation.
   
31
 
5.
ADDITIONAL AGREEMENTS OF THE PARTIES
   
32
   
5.1
Regulatory Approvals.
   
32
   
5.2
Indemnification of Officers and Directors.
   
32
   
5.3
Additional Agreements.
   
33
   
5.4
Disclosure.
   
34
   
5.5
OTC Bulletin Board Status.
   
34
   
5.6
Directors and Officers.
   
34
   
5.7
Lock-up Agreement.
   
34
   
5.8
Tax Matters.
   
34
   
5.9
Legends.
   
35
 

 
 
2

--------------------------------------------------------------------------------

 
 
6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY    
35
   
6.1
No Restraints.
   
35
   
6.2
Governmental Authorization.
   
35
   
6.3
Consulting Agreements.
   
35
 
7.
ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF FLAF
   
36
   
7.1
Accuracy of Representations.
   
36
   
7.2
Performance of Covenants.
   
36
   
7.3
Consents.
   
36
   
7.4
Payment of Liabilities.
   
37
   
7.5
Agreements and Other Documents.
   
37
 
8.
ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY.
   
37
   
8.1
Accuracy of Representations.
   
37
   
8.2
Performance of Covenants.
   
37
   
8.3
Consents.
   
37
 
9.
TERMINATION    
38
   
9.1
Termination.
   
38
   
9.2
Effect of Termination.
   
39
   
9.3
Expenses; Termination Fees.
   
39
 
10.
MISCELLANEOUS PROVISIONS
   
39
   
10.1
Non-Survival of Representations and Warranties.
   
39
   
10.2
Amendment.
   
39
   
10.3
Waiver.
   
39
   
10.4
Entire Agreement; Counterparts; Exchanges by Facsimile.
   
40
   
10.5
Applicable Law; Jurisdiction.
   
40
   
10.6
Attorneys' Fees.
   
40
   
10.7
Assignability; No Third Party Beneficiaries.
   
40
   
10.8
Notices.
   
41
   
10.9
Cooperation.
   
41
   
10.10
Severability.
   
41
   
10.11
Other Remedies; Specific Performance.
   
42
   
10.12
Construction.
   
42
 



 
3

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT is made and entered into as of ___________, 2012,
by and among FARM LANDS OF AFRICA, INC., a Nevada corporation ("FLAF");
BUDDHAVARAPU FARMS SA, a Guinea corporation ("Company"); and the stockholders of
Company whose names are set forth on Exhibit B attached hereto (collectively,
the “Company Stockholders” and individually, a “Company Stockholder”). Certain
capitalized terms used in this Agreement are defined in Exhibit A.
 
RECITALS
 
A.    The Company Stockholders own 100% of the issued and outstanding shares of
common stock of Company (the "Company Shares")
 
B.    FLAF and Company intend to enter into a share exchange transaction
pursuant to which the Company Stockholders will exchange all of the Company
Shares for 18,416,670 shares of common stock, par value $.001 per share of FLAF
(the “FLAF Shares”) and Company will become a wholly-owned subsidiary of FLAF
(the "Share Exchange") in accordance with and subject to the terms of this
Agreement, the NRS and law of the Target’s jurisdiction.
 
C.    FLAF and Company intend that the Share Exchange qualify as a tax-free
reorganization within the meaning of Section 368 of the Code.
 
D.    The board of directors of FLAF has approved this Agreement, the issuance
of the FLAF Shares to the Company Stockholders, pursuant to the terms of this
Agreement, and the other actions contemplated by this Agreement.
 
E.    The board of directors of Company has approved this Agreement, the Share
Exchange and the other Contemplated Transactions as required by law of the
Target’s jurisdiction.
 
AGREEMENT
 
The Parties to this Agreement, intending to be legally bound, agree as follows:
 
1.    DESCRIPTION OF TRANSACTION
 
1.1    The Share Exchange.  On the Closing Date (as hereinafter defined) and
upon the terms and subject to the conditions set forth in this Agreement, the
Company Stockholders shall sell, assign, transfer, convey and deliver to FLAF
10,000 Company Shares (representing 100% of the issued and outstanding ordinary
shares of Company), and FLAF shall accept such securities from the Company
Stockholders in exchange for the issuance to the Company Stockholders of the
number of FLAF Shares set forth opposite the names of the Company Stockholders
on Exhibit B hereto.
 
1.2    Capitalization.  On the Closing Date, immediately before the Share
Exchange to be consummated pursuant to this Agreement, FLAF shall have
authorized 75,000,000 shares of Common Stock, par value $.001 per share, of
which 9,208,335 shares shall be issued and outstanding, all of which will be
duly authorized, validly issued and fully paid.
 
 
4

--------------------------------------------------------------------------------

 
 
1.3    Closing.  Unless this Agreement is earlier terminated pursuant to the
provisions of Section 9.1 of this Agreement, and subject to the satisfaction or
waiver of the conditions set forth in Sections 6, 7 and 8 of this Agreement, the
consummation of the Share Exchange (the "Closing") shall take place at the
offices of Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, New York 10022,
as promptly as practicable (but in no event later than the fifth Business Day)
following the satisfaction or waiver of the last to be satisfied or waived of
the conditions set forth in Sections 6, 7 and 8 (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of each of such conditions) or at such other time, date
and place as Company and FLAF may mutually agree in writing.  The date on which
the Closing actually takes place is referred to as the "Closing Date."  At the
Closing, the Company Stockholders shall deliver to FLAF the stock certificates
representing the Company Shares, duly endorsed in blank for transfer or
accompanied by appropriate stock powers duly executed in blank.  In full
consideration for the Company Shares, at the Closing FLAF shall issue to the
Company Stockholders 18,416,670 FLAF Shares representing one thousand eight
hundred and forty two (1,842) FLAF Shares for each one (1) Company Shares
exchanged.
 
1.4    Tax Consequences.  For federal income tax purposes, the Share Exchange is
intended to constitute a reorganization within the meaning of Section 368(a) of
the Code. The Parties to this Agreement adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations.
 
2.    REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE COMPANY STOCKHOLDERS
 
Company represents and warrants to FLAF as follows, except as set forth in the
written disclosure schedule delivered or made available by Company and/or any of
the Company Stockholders to FLAF (the "Company Disclosure Schedule").  Each of
the Company Stockholders, severally, but not jointly, joins in and makes on its
own behalf, the representations and warranties set forth in Sections 2.1, 2.2
and 2.3, and only with respect to the Company Shares owned by each such Company
Stockholder, Sections 2.26, 2.27 and 2.28.  The Company Disclosure Schedule
shall be arranged in sections and subsections corresponding to the numbered and
lettered sections and subsections contained in this Section 2.  The disclosure
in any section or subsection of the Company Disclosure Schedule shall qualify
other sections and subsections in this Section 2 only to the extent it is
readily apparent that the disclosure contained in such section or subsection of
the Company Disclosure Schedule contains enough information regarding the
subject matter of the other representations in this Section 2 as to clearly
qualify or otherwise clearly apply to such other representations and warranties.
 
2.1    Due Organization; Subsidiaries; Etc.
 
(a)    Company is a corporation duly organized, validly existing and in good
standing under the laws of Guinea and has all necessary power and authority: (i)
to conduct its business in the manner in which its business is currently being
conducted; (ii) to own and use its assets in the manner in which its assets are
currently owned and used; and (iii) to perform its obligations under all Company
Contracts.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)    Company has not conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
other name, other than the name “SVM Guinee SARL” or “Buddhavarapu Farms SA.”
 
(c)    Company is not and has not been required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 2.1(c) of the
Company Disclosure Schedule, except where the failure to be so qualified,
authorized, registered or licensed, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Company Material Adverse
Effect. Other than as set forth in Part 2.1(c) of the Company Disclosure
Schedule, Company is in good standing as a foreign corporation in each of the
jurisdictions identified therein.
 
(d)    Part 2.1(d) of the Company Disclosure Schedule accurately sets forth (i)
the names of the members of the board of directors of Company, (ii) the names of
the members of each committee of the board of directors of Company and (iii) the
names and titles of Company's officers.
 
(e)    Company has no subsidiaries.
 
(f)    Company does not own any controlling interest in any Entity, and Company
has never owned, beneficially or otherwise, any shares or other securities of,
or any direct or indirect equity or other financial interest in, any Entity.
Company has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity. Neither Company nor Company Parent has ever
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of Company's business or affairs.
 
2.2    Certificate of Incorporation and Bylaws; Records.  Company has delivered
or made available to FLAF accurate and complete copies of:  (a) the certificate
of incorporation of Company (as amended and restated, the "Company Certificate
of Incorporation") and bylaws of Company, including all amendments; (b) the
stock records of Company; and (c) the minutes and other records of the meetings
and other proceedings (including any actions taken by written consent or
otherwise without a meeting) of the stockholders of Company, the board of
directors of Company and all committees of the board of directors of Company
(the items described in (a) and (b) above, collectively, the "Company
Constituent Documents"). There have been no formal meetings or actions taken by
written consent or otherwise without a meeting of the stockholders of Company,
the board of directors of Company or any committee of the board of directors of
Company that are not fully reflected in the minutes and other records delivered
or made available to FLAF pursuant to clause (c) above.  There has not been any
violation in any material respect of the Company Constituent Documents.  Company
has not taken any action that is inconsistent in any material respect with the
Company Constituent Documents.  The books of account, stock records, minute
books and other records of Company are accurate, up to date and complete in all
material respects, and have been maintained in accordance with prudent business
practices.  Company has in place, and has at all times had in place, an adequate
and appropriate system of internal controls customarily maintained by comparable
Entities.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3    Capitalization, Etc.
 
(a)    The authorized capital stock of Company consists of 10,000 shares of
Company Common Stock, of which 10,000 shares are issued and outstanding.  All of
the outstanding shares of Company Common Stock have been duly authorized and
validly issued, and are fully paid and non assessable.  All outstanding shares
of Company Common Stock have been issued and granted in compliance with (i) all
applicable federal and state securities laws and other applicable Legal
Requirements, and (ii) all requirements set forth in Company Constituent
Documents and applicable Contracts.  Company has no authorized shares other than
as set forth in this Section 2.3(a) and there are no issued and outstanding
shares of Company's capital stock other than the shares of Company Common Stock
as set forth in this Section 2.3(a).
 
(b)    Other than as set forth on Part 2.3(b) of the Company Disclosure
Schedule, there are no (i) outstanding subscription, option, call, warrant or
right (whether or not currently exercisable) to acquire any shares of capital
stock or other securities of Company; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any shares
of capital stock or other securities of Company; (iii) Contract under which
Company is or may become obligated to sell or otherwise issue any shares of its
capital stock or any other securities of Company; or (iv) condition or
circumstance that would give rise to or provide a basis for the assertion of a
claim by any Person to the effect that such Person is entitled to acquire or
receive any shares of capital stock or other securities of Company.  Company has
not issued any debt securities which grant the holder thereof any right to vote
on, or veto, any actions by Company.
 
(c)    Company has never repurchased, redeemed or otherwise reacquired any
shares of capital stock or other securities of Company.
 
2.4    Financial Statements.
 
(a)    Company has delivered or made available to FLAF the following financial
statements and notes (collectively, the "Company Financial Statements").
 
(i)    the compiled balance sheets of Company as of December 31, 2010 and 2011
(the December 31, 2011 balance sheet being referred to herein as the "Company
Compiled Balance Sheet") and the related statements of operations, statements of
stockholders' equity and statements of cash flows of Company for the two years
ended December 31, 2010 and 2011, together with the notes thereto.
 
(b)    The Company Financial Statements are consistent with the books and
records, are accurate and complete in all material respects and present fairly
the financial position of Company as of the respective dates thereof and the
results of operations and consolidated cash flows of Company for the periods
covered thereby.  Except as may be indicated in the notes to the Company
Compiled Balance Sheet, the Company Compiled Balance Sheet has been prepared in
accordance with the U.S. generally accepted accounting principles ("GAAP")
applied on a consistent basis throughout the periods covered.
 
 
7

--------------------------------------------------------------------------------

 
 
2.5    Absence of Changes.  Since the date of the Company Compiled Balance Sheet
and except as set forth in Part 2.5 of the Company Disclosure Schedule:
 
(a)    there has not been any Company Material Adverse Effect, and no event has
occurred that will, or would reasonably be expected to, cause a Company Material
Adverse Effect;
 
(b)    there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the assets of Company (whether or
not covered by insurance);
 
(c)    Company has not declared, accrued, set aside or paid any dividend or made
any other distribution in respect of any shares of its capital stock, and has
not repurchased, redeemed or otherwise reacquired any shares of its capital
stock or other securities;
 
(d)    Company has not sold, issued, granted or authorized the issuance of (i)
any capital stock or other securities; (ii) any option, call or right to acquire
any capital stock or any other security of Company; or (iii) any instrument
convertible into or exchangeable for any capital stock or other security of
Company;
 
(e)    there has been no amendment to the certificate of incorporation or bylaws
of Company and Company has not effected or been a party to any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;
 
(f)     Company has not formed any Subsidiary or acquired any equity interest or
other interest in any other Entity;
 
(g)    Company has not made any capital expenditure which, when added to all
other capital expenditures made on behalf of Company since the date of the
Company Balance Sheet, exceeds $50,000 in the aggregate;
 
(h)     Company has not (i) entered into or permitted any of the assets owned or
used by it to become bound by any Contract that contemplates or involves (A) the
payment or delivery of cash or other consideration in an amount or having a
value in excess of $50,000 in the aggregate, or (B) the purchase or sale of any
product, or performance of services by or to Company having a value in excess of
$50,000 in the aggregate, or (ii) waived any right or remedy under any Contract
other than in the Ordinary Course of Business, or amended or prematurely
terminated any Contract;
 
(i)     Company has not (i) acquired, leased or licensed any right or other
asset from any other Person, (ii) sold or otherwise disposed of, or leased or
licensed, any right or other asset to any other Person, or (iii) waived or
relinquished any right, except for immaterial rights or immaterial assets
acquired, leased, licensed or disposed of in the Ordinary Course of Business;
 
 
8

--------------------------------------------------------------------------------

 
 
(j)    Company has not written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness;
 
(k)    Company has not made any pledge of any of its assets or otherwise
permitted any of its assets to become subject to any Encumbrance, except for
pledges of immaterial assets made in the Ordinary Course of Business;
 
(l)     Company has not (i) lent money to any Person (other than pursuant to
routine travel advances made to employees in the Ordinary Course of Business) or
(ii) incurred or guaranteed any indebtedness for borrowed money in the aggregate
in excess of $50,000 or (iii) issued or sold any debt securities, or options,
warrants, calls or similar rights to acquire any debt securities, of Company;
 
(m)    Company has not (i) established or adopted any employee benefit plan,
(ii) paid any bonus or made any profit sharing, incentive compensation or
similar payment to, or increased the amount of the wages, salary, commissions,
fringe benefits or other compensation or remuneration payable to, any of its
directors, officers or employees with an annual salary in excess of $50,000, or
(iii) hired any new employee having an annual salary in excess of $50,000;
 
(n)    Company has not changed any of its personnel policies or other business
policies, or any of its methods of accounting or accounting practices in any
respect;
 
(o)    Company has not made any Tax election;
 
(p)    Company has not threatened, commenced or settled any Legal Proceeding;
 
(q)    Company has not entered into any transaction or taken any other action
outside the Ordinary Course of Business, other than entering into this Agreement
and the Contemplated Transactions;
 
(r)    Company has not paid, discharged or satisfied any claim, liability or
obligation (absolute, accrued, asserted or unassorted, contingent or otherwise)
other than the payment, discharge or satisfaction of non-material amounts in the
Ordinary Course of Business or as required by any Company Contract or Legal
Requirement; and
 
(s)    Company has not agreed to take, or committed to take, any of the actions
referred to in clauses "(c)" through "(r)" above, except in connection with the
Company Disclosed Transactions.
 
2.6    Title to Assets.    Company owns, and has good, valid and marketable
title to, all assets (tangible and intangible) purported to be owned by it.  All
of such assets are owned by Company free and clear of any Encumbrances, except
for (x) any lien set forth in Part 2.6 of the Company Disclosure Schedule, (y)
any lien for current Taxes not yet due and payable, and (z) minor liens securing
an obligation, in the aggregate, of less than $50,000 that have arisen in the
Ordinary Course of Business and that do not (individually or in the aggregate)
materially detract from the value of the assets subject thereto or materially
impair the operations of Company.
 
 
9

--------------------------------------------------------------------------------

 
 
2.7    Bank Accounts; Receivables.
 
(a)    As of the date hereof, other than its Ecobank Account (Acct. Number 0080
3646 1370 6901) Company has no bank accounts.
 
(b)    As of the date hereof, Company has no accounts receivable.
 
2.8    Equipment; Leasehold.
 
(a)    Company neither owns nor leases any real property or any interest in real
property or any tangible assets or personal property except as set forth in Part
2.8(a) of the Company Disclosure Schedule.
 
(b)    All items of equipment and other tangible assets owned by or leased to
Company (i) are adequate for the uses to which they are being put and (ii) are
adequate for the conduct of the businesses of Company, in the manner in which
such business is currently being conducted and as it is proposed to be
conducted.
 
2.9    Intellectual Property.
 
(a)    Part 2.9(a) of the Company Disclosure Schedule accurately identifies and
describes each proprietary product or service that has been developed or has
been commercially sold by Company within the last five (5) years and any product
or service that is currently under development or that is currently commercially
sold by Company.
 
(b)    Part 2.9(b) of the Company Disclosure Schedule accurately identifies (i)
each item of Company IP Rights in which Company has or purports to have an
ownership interest of any nature (whether exclusively, jointly with another
Person, or otherwise); (ii) the jurisdiction in which such item of Company IP
Rights has been registered or filed (if applicable) and the applicable
registration or serial number; (iii) any other Person that, to the Knowledge of
Company, may have an ownership interest in such item of Company IP Rights and
the nature of such ownership interest; and (iv) each product or service
identified in Part 2.9(a) of the Company Disclosure Schedule that embodies,
utilizes, or is based upon or derived from (or, with respect to products and
services under development, that is expected to embody, utilize, or be based
upon or derived from) such item of Company IP Rights.  Company has delivered or
made available to FLAF complete and accurate copies of all applications,
correspondence, and other material documents related to each item of Company
Registered IP.
 
(c)    Part 2.9(c) of the Company Disclosure Schedule accurately identifies (i)
all Company IP Rights licensed to Company (other than any non-customized
software that (A) is so licensed solely in executable or object code form
pursuant to a non-exclusive, internal use software license and (B) is not
incorporated into, or used directly in the development, manufacturing, or
distribution of, any products or services of Company); (ii) the corresponding
Company Contracts pursuant to which such Company IP Rights are licensed to
Company; and (iii) whether the license or licenses granted to Company are
exclusive or non-exclusive.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)    Part 2.9(d) of the Company Disclosure Schedule accurately identifies each
Company Contract pursuant to which any Person has been granted any license
under, or otherwise has received or acquired any right (whether or not currently
exercisable) or interest in, any Company IP Rights.  Company is not bound by,
and no Company IP Rights are subject to, any Contract containing any covenant or
other provision that in any way limits or restricts the ability of Company to
use, exploit, assert, or enforce any Company IP Rights anywhere in the world.
 
(e)    Company has delivered or made available to FLAF a complete and accurate
copy of each standard form of Company IP Rights Agreement used by Company,
including each standard form of (i) license agreement; (ii) employee agreement
containing intellectual property assignment or license of Company IP Rights or
any confidentiality provision; (iii) consulting or independent contractor
agreement containing intellectual property assignment or license of Company IP
Rights or any confidentiality provision; and (iv) confidentiality or
nondisclosure agreement. Part 2.9(e) of the Company Disclosure Schedule
accurately identifies each Company IP Rights Agreement that deviates in any
material respect from the corresponding standard form agreement delivered or
made available to FLAF.
 
(f)    Company exclusively owns all right, title, and interest to and in Company
IP Rights (other than Company IP Rights exclusively licensed to Company, as
identified in Part 2.9(c) of the Company Disclosure Schedule) free and clear of
any Encumbrances (other than non-exclusive licenses granted pursuant to the
Company Contracts listed in Part 2.9(d) of the Company Disclosure
Schedule).  Without limiting the generality of the foregoing:
 
(i)    To the Knowledge of Company, all documents and instruments necessary to
register or apply for or renew registration of Company Registered IP have been
validly executed, delivered, and filed in a timely manner with the appropriate
Governmental Body.
 
(ii)    Each Person who is or was an employee or contractor of Company and who
is or was involved in the creation or development of any Company IP Rights has
signed a valid, enforceable agreement containing an assignment of Intellectual
Property to Company, and confidentiality provisions protecting trade secrets and
confidential information of Company. No current or former stockholder, officer,
director, or employee of Company has any claim, right (whether or not currently
exercisable), or interest to or in any Company IP Rights.  No employee of
Company is (a) bound by or otherwise subject to any Contract restricting him or
her from performing his or her duties for Company, or (b) in breach of any
Contract with any former employer or other Person concerning Company IP Rights
or confidentiality provisions protecting trade secrets and confidential
information in Company IP Rights.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)    No funding, facilities, or personnel of any Governmental Body were
used, directly or indirectly, to develop or create, in whole or in part, any
Company IP Rights in which Company has an ownership interest.
 
(iv)    Company has taken all reasonable steps to maintain the confidentiality
of and otherwise protect and enforce its rights in all proprietary information
that it holds, or purports to hold, as a trade secret.
 
(v)    Company has not assigned or otherwise transferred ownership of, or agreed
to assign or otherwise transfer ownership of, any Company IP Rights to any other
Person.
 
(vi)    Company is not now nor has it ever been a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate Company to grant or offer to any other Person any license or
right to any Company IP Rights.
 
(vii)    The Company IP Rights constitute all Intellectual Property necessary
for Company to conduct their respective businesses as currently conducted and
planned to be conducted.
 
(g)    To Company's Knowledge, all Company Registered IP is valid and
enforceable.  Without limiting the generality of the foregoing:
 
(i)    Each U.S. patent application and U.S. patent in which Company has or
purports to have an ownership interest was filed within one year of the first
printed publication, public use, or offer for sale of each invention described
in the U.S. patent application or U.S. patent.  Each foreign patent application
and foreign patent in which Company has or purports to have an ownership
interest was filed or claims priority to a patent application filed prior to
each invention described in the foreign patent application or foreign patent
being first made available to the public.
 
(ii)    No trademark (whether registered or unregistered) or trade name owned,
used, or applied for by Company conflicts or interferes with any trademark
(whether registered or unregistered) or trade name owned, used, or applied for
by any other Person.  None of the goodwill associated with or inherent in any
trademark (whether registered or unregistered) in which Company has or purports
to have an ownership interest has been impaired.
 
(iii)    Each item of Company IP Rights that is Company Registered IP is and at
all times has been filed and maintained in compliance with all applicable Legal
Requirements and all filings, payments, and other actions required to be made or
taken to maintain such item of Company Registered IP in full force and effect
have been made by the applicable deadline.  Part 2.9(g)(iii) of the Company
Disclosure Schedule accurately identifies and describes each action, filing, and
payment that must, to Company's Knowledge, be taken or made on or before the
date that is 90 days after the Closing Date in order to maintain such item of
Company Registered IP in full force and effect.
 
 
12

--------------------------------------------------------------------------------

 
 
(iv)    No interference, opposition, reissue, reexamination, or other proceeding
is pending or, to Company's Knowledge, threatened, in which the scope, validity,
or enforceability of any Company IP Rights is being, has been, or could
reasonably be expected to be contested or challenged.  To Company's Knowledge,
there is no basis for a claim that any Company IP Rights are invalid or,
excluding pending patent applications, unenforceable.
 
(h)    To Company's Knowledge, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any Company IP Rights.  Part 2.9(h) of the Company
Disclosure Schedule accurately identifies, and Company has delivered or made
available to FLAF a complete and accurate copy of, each letter or other written
or electronic communication or correspondence that has been sent or otherwise
delivered in the last five (5) years by or to Company or any director or officer
or, to the Knowledge of Company, employee of Company regarding any actual,
alleged, or suspected infringement or misappropriation of any Company IP Rights,
and provides a brief description of the current status of the matter referred to
in such letter, communication, or correspondence.
 
(i)    Neither the execution, delivery, or performance of this Agreement (or any
of the agreements contemplated by this Agreement) nor the consummation of any of
the Contemplated Transactions will, with or without notice or lapse of time,
result in, or give any other Person the right or option to cause or declare, (a)
a loss of, or Encumbrance on, any Company IP Rights; (b) a breach by Company of
any license agreement listed or required to be listed in Part 2.9(c) of the
Company Disclosure Schedule; (c) the release, disclosure, or delivery of any
Company IP Rights by or to any escrow agent or other Person; or (d) the grant,
assignment, or transfer to any other Person of any license or other right or
interest under, to, or in any of Company IP Rights.
 
(j)    To Company's Knowledge, Company has never infringed (directly,
contributorily, by inducement, or otherwise), misappropriated, or otherwise
violated any Intellectual Property rights of any other Person.  Without limiting
the generality of the foregoing:
 
(i)    No product or service that has been developed or that is being
commercially sold by Company, nor the performance of making, using, selling or
offering for sale or importation of any such product or service, has, to the
Knowledge of Company, infringed, misappropriated, or otherwise violated the
Intellectual Property rights of any other Person.
 
(ii)    No infringement, misappropriation, or similar claim or Legal Proceeding
is pending or, to the Company's Knowledge, threatened against Company or against
any other Person who may be entitled to be indemnified, defended, held harmless,
or reimbursed by Company with respect to such claim or Legal
Proceeding.  Company has never received any notice or other communication (in
writing or otherwise) alleging any actual, alleged, or suspected infringement,
misappropriation, or violation of any Intellectual Property rights of another
Person.
 
(iii)    Company is not bound by any Contract to indemnify, defend, hold
harmless, or reimburse any other Person with respect to any Intellectual
Property infringement, misappropriation, or similar claim.  Company has never
assumed, or agreed to discharge or otherwise take responsibility for, any
existing or potential liability of another Person for infringement,
misappropriation, or violation of any Intellectual Property right.
 
 
13

--------------------------------------------------------------------------------

 
 
(k)    No claim or Legal Proceeding involving any Company IP Rights is pending
or, to Company's Knowledge, has been threatened, except for any such claim or
Legal Proceeding that, if adversely determined, would not adversely affect (i)
the use or exploitation of Company IP Rights by Company, or (ii) the
manufacturing, distribution, or sale of any product or service being developed
by Company, or that is being commercially sold by Company.
 
2.10    Contracts.
 
(a)    Part 2.10(a) of the Company Disclosure Schedule identifies each Company
Contract, including:
 
(i)    each Company Contract relating to the employment of, or the performance
of employment-related services by, any Person, including any employee,
consultant or independent contractor;
 
(ii)    each Company Contract relating to the acquisition, transfer, use,
development, sharing or license of any technology or any Intellectual Property
or Company IP Rights;
 
(iii)    each Company Contract imposing any restriction on the right or ability
of Company (A) to compete with any other Person, (B) to acquire any product or
other asset or any services from any other Person, to sell any product or other
asset to, or perform any services for, any other Person or to transact business
or deal in any other manner with any other Person, or (C) develop or distribute
any technology;
 
(iv)     each Company Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;
 
(v)    each Company Contract relating to the creation of any Encumbrance with
respect to any asset of Company;
 
(vi)    each Company Contract involving or incorporating any guaranty, any
pledge, any performance or completion bond, any indemnity or any surety
arrangement;
 
(vii)     each Company Contract creating or relating to any collaboration or
joint venture or any sharing of technology, revenues, profits, losses, costs or
liabilities, including Company Contracts involving investments by Company in, or
loans by Company to, any other Entity;
 
(viii)    each Company Contract relating to the purchase or sale of any product
or other asset by or to, or the performance of any services by or for, or
otherwise involving as a counterparty, any Company Related Party;
 
 
14

--------------------------------------------------------------------------------

 
 
(ix)    each Company Contract relating to indebtedness for borrowed money;
 
(x)    each Company Contract related to the acquisition or disposition of
material assets of Company or any other Person;
 
(xi)    any other material Company Contract that has a term of more than 60 days
and that may not be terminated by Company, as applicable (without penalty),
within 60 days after the delivery of a termination notice by Company, as
applicable;
 
(xii)    any other Company Contract that contemplates or involves (A) the
payment or delivery of cash or other consideration in an amount or having a
value in excess of $50,000 in the aggregate, or (B) the purchase or sale of any
product, or performance of services by or to Company having a value in excess of
$50,000 in the aggregate;
 
(xiii)    each Company Contract constituting a commitment of any Person to
purchase products (including products in development) of Company;
 
(xiv)    each Company Contract between Company and any Company Affiliate;
 
(xv)    each Company Contract granting a first refusal, first offer or similar
preferential right to purchase or acquire any Company capital stock or assets;
 
(xvi)    each Company Contract with any Person, including without limitation any
financial advisor, broker, finder, investment banker or other Person, providing
advisory services to Company in connection with the Contemplated Transactions;
 
(xvii)     other material Company Contracts, plans or arrangement which are not
described in clauses (i) through (xvi) above.
 
(b)    Company has delivered or made available to FLAF accurate and complete
(except for applicable redactions thereto) copies of all material written
Company Contracts, including all amendments thereto.  There are no Company
Contracts that are not in written form.  Each Company Contract is valid and in
full force and effect, is enforceable by Company in accordance with its terms,
and after the Closing will continue to be legal, valid, binding and enforceable
on identical terms. The consummation of the Contemplated Transactions shall not
(either alone or upon the occurrence of additional acts or events) result in any
payment or payments becoming due from Company or FLAF to any Person under any
Company Contract or give any Person the right to terminate or alter the
provisions of any Company Contract.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)    Company has not materially violated or breached, or committed any
material default under, any Company Contract to which it is a party, and, to the
Knowledge of Company, no other Person has violated or breached, or committed any
default under, any Company Contract.
 
(d)    No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or would reasonably be expected
to, (i) result in a material violation or breach of any of the provisions of any
Company Contract, (ii) give any Person the right to declare a default or
exercise any remedy under any Company Contract, (iii) give any Person the right
to accelerate the maturity or performance of any Company Contract, or (iv) give
any Person the right to cancel, terminate or modify any Company Contract.
 
(e)    Company has not received any written notice regarding any actual or
possible violation or breach of, or default under, any Company Contract.
 
(f)    Company has not waived any rights under any Company Contract.
 
(g)     No Person is renegotiating, or has a right pursuant to the terms of any
Company Contract to renegotiate, any amount paid or payable to Company under any
Company Contract or any other material term or provision of any Company
Contract.
 
(h)    The Company Contracts collectively constitute all of the Contracts
necessary to enable Company to conduct its business in the manner in which its
business is currently being conducted and as its business is proposed to be
conducted.
 
(i)    Part 2.10(i) of the Company Disclosure Schedule identifies and provides a
brief description of each proposed Contract as to which any bid, offer, award,
written proposal, term sheet or similar document has been submitted or received
by Company (other than term sheets provided by Company or to Company by any
party related to the subject matter of this transaction).
 
(j)    Part 2.10(j) of the Company Disclosure Schedule provides an accurate and
complete list of all Consents required under any Company Contract to consummate
the Share Exchange and the other Contemplated Transactions as well as a list of
clauses in such Contract that would be triggered by the Agreement, the Share
Exchange or the Contemplated Transactions.
 
2.11     Liabilities.  Company does not have any accrued, contingent or other
liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with GAAP, and whether due
or to become due), except for: (i) liabilities identified as such in the
"liabilities" column of the Company Compiled Balance Sheet; (ii) accounts
payable or accrued salaries that have been incurred by Company in the Ordinary
Course of Business; (iii) liabilities under Company Contracts listed in Part
2.11 of the Company Disclosure Schedule, to the extent the nature and magnitude
of such liabilities can be specifically ascertained by reference to the text of
such Company Contracts; (iv) liabilities that have arisen since the date of the
Company Compiled Balance Sheet in the Ordinary Course of Business which do not
exceed $50,000 in the aggregate and (v) contractual and other liabilities
incurred in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet and which are reflected in Part 2.11 of the Company
Disclosure Schedule.
 
 
16

--------------------------------------------------------------------------------

 
 
2.12    Compliance with Legal Requirements. Company is, and has at all times
been, in compliance in all material respects with all applicable Legal
Requirements, except where the failure to be so in compliance has not had, and
would not reasonably be expected to have, a Company Material Adverse
Effect.  Company has not received, since January 1, 2011, any written notice or
other communication from any Governmental Body or any other Person regarding (a)
any actual, alleged or potential violation of, or failure to comply with, any
Legal Requirement, or (b) any actual, alleged or potential obligation on the
part of Company to undertake, or to bear all or any portion of the cost of, any
cleanup or any remedial, corrective or response action of any nature. To the
Knowledge of Company, no Governmental Body has proposed or is considering any
Legal Requirement that, if adopted or otherwise put into effect, (a) will, or
would reasonably be expected to, cause a Company Material Adverse Effect, (b)
may have an adverse effect on Company's ability to comply with or perform any
covenant or obligation under this Agreement or any of the Related Agreements, or
(c) may have the effect of preventing, delaying, making illegal or otherwise
interfering with the Share Exchange or any of the Contemplated Transactions.
 
2.13    Governmental Authorizations.  Part 2.13 of the Company Disclosure
Schedule identifies each Governmental Authorization held by Company, and Company
has delivered or made available to FLAF accurate and complete copies of all
Governmental Authorizations identified in Part 2.13 of the Company Disclosure
Schedule.  The Governmental Authorizations identified in Part 2.13 of the
Company Disclosure Schedule are valid and in full force and effect, and
collectively constitute all Governmental Authorizations necessary to enable
Company to conduct its business in the manner in which its business is currently
being conducted and is proposed to be conducted.  Company is in compliance in
all material respects with the terms and requirements of the respective
Governmental Authorizations identified in Part 2.13 of the Company Disclosure
Schedule or required to be so identified.  Company has not since January 1, 2011
received any notice or other communication from any Governmental Body regarding
(a) any actual or possible violation of or failure to comply with any term or
requirement of any Governmental Authorization, or (b) any actual or possible
revocation, withdrawal, suspension, cancellation, termination or modification of
any Governmental Authorization.
 
2.14    Tax Matters.
 
(a)    Except as set forth on Part 2.14 of the Company Disclosure Schedule, all
Tax Returns required to be filed by or on behalf of Company with any
Governmental Body with respect to any taxable period ending on or before the
Closing Date (the "Company Returns") (i) have been or will be filed on or before
the applicable due date (including any extensions of such due date), and (ii)
have been, or will be when filed, accurately and completely prepared in all
material respects.  All Taxes shown on the Company Returns due on or before the
Closing Date have been or will be paid on or before the Closing Date. Company
has delivered or made available to FLAF accurate and complete copies of all
Company Returns filed which have been requested by FLAF .  Company shall
establish in its books and records, in the Ordinary Course of Business, reserves
adequate for the payment of all unpaid Taxes by Company for the period from
January 1, 2011 through the Closing Date.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)    The Company Compiled Balance Sheet fully accrued all liabilities for
unpaid Taxes with respect to all periods through the date thereof in accordance
with GAAP.  The Company Compiled Balance Sheet makes no accrual for unpaid Taxes
as Company has no accrued but unpaid income tax liability.
 
(c)    No Company Return has ever been examined or audited by any Governmental
Body and no examination or audit of any Company Return is currently in progress
or, to the Knowledge of Company, threatened or contemplated.  Company has
delivered or made available to FLAF accurate and complete copies of all audit
reports, private letter rulings, revenue agent reports, information document
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests
and any similar documents submitted by, received by, or agreed to by or on
behalf of Company relating to Company Returns.  No extension or waiver of the
limitation period applicable to any of Company Returns has been granted (by
Company or any other Person), and no such extension or waiver has been requested
from Company.  All Taxes that Company was required by law to withhold or collect
have been duly withheld or collected and, to the extent required, have been
properly paid to the appropriate Governmental Body.  Company has not executed or
filed any power of attorney with any taxing authority.
 
(d)    Company (i) has never been a member of an affiliated group (within the
meaning of Section 1504(a) of the Code) filing a consolidated federal income Tax
Return (other than a group the common parent of which was Company), (ii) does
not have any liability for the Taxes of any person under Section 1.1502-6 of the
Treasury Regulations (or any similar provision of state, local or foreign law),
as a transferee or successor, or otherwise, and (iii) has never been a party to
any joint venture, collaboration, partnership or other agreement that could be
treated as a partnership for Tax purposes.  Company has not, is not nor has it
ever been, a party to or bound by any tax indemnity agreement, tax-sharing
agreement, tax allocation agreement or similar Contract. Company has not been
either a "distributing corporation" or a "controlled corporation" in a
distribution of stock intended to qualify for tax-free treatment under Section
355 of the Code (y) in the two years prior to the date of this Agreement or (z)
which could otherwise constitute part of a "plan" or "series of related
transactions" (within the meaning of Section 355(e) of the Code) in conjunction
with the Share Exchange.
 
(e)    No claim or Legal Proceeding is pending or has been threatened against or
with respect to Company in respect of any Tax.  There are no unsatisfied
liabilities for Taxes with respect to any notice of deficiency or similar
document received by Company with respect to any Tax (other than liabilities for
Taxes asserted under any such notice of deficiency or similar document which are
being contested in good faith by Company and with respect to which adequate
reserves for payment have been established).  There are no liens for Taxes upon
any of the assets of Company except liens for current Taxes not yet due and
payable.  Company has not entered into or become bound by any agreement or
consent pursuant to Section 341(f) of the Code. Company has not been, nor will
be, required to include any adjustment in taxable income for any tax period (or
portion thereof) pursuant to Section 481 or 263 A of the Code or any comparable
provision under state or foreign Tax laws as a result of transactions or events
occurring, or accounting methods employed, prior to the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(f)    None of the assets of Company (i) is property that is required to be
treated as being owned by any other Person pursuant to the provisions of former
Section 168(f)(8) of the Internal Revenue Code of 1954, (ii) is "tax-exempt use
property" within the meaning of Section 168(h) of the Code, (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code, or (iv) is subject to a lease under Section 770 l(h) of the
Code or under any predecessor section.
 
(g)    Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any period (or any portion
thereof) ending after the Closing Date as a result of any (i) closing agreement
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, local or foreign Tax law) executed on or prior to the
Closing Date, (ii) installment sale or other open transaction disposition made
on or prior to the Closing Date, or (iii) prepaid amount received on or prior to
the Closing Date.
 
(h)    Company has not engaged in any "listed transaction" for purposes of
Treasury Regulation sections 1.6011-4(b)(2) or 301.611 l-2(b)(2) or any
analogous provision of state or local law.
 
2.15    Employee and Labor Matters; Benefit Plans.
 
(a)    Company has no employees other than as set forth on Part 2.15(a) of the
Company Disclosure Schedule.
 
(b)    Part 2.15(b) of the Company Disclosure Schedule accurately identifies
each former employee of Company who is receiving or is scheduled to receive (or
whose spouse or other dependent is receiving or is scheduled to receive) any
benefits (from Company) relating to such former employee's employment with
Company, as applicable; and Part 2.15(b) of the Company Disclosure Schedule
accurately describes such benefits.
 
(c)    Company is not a party to or bound by, and has never been a party to or
bound by any union contract, collective bargaining agreement or similar
Contract.
 
(d)    Except as set forth on Part 2.15(d) of the Company Disclosure Schedule,
since January 1, 2011, there have not been any independent contractors who have
provided services to Company for a period of six consecutive months or
longer.  Company has never had any temporary or leased employees.
 
(e)    Company: (i) is, and at all times has been, in substantial compliance
with all applicable Legal Requirements respecting employment, employment
practices, terms and conditions of employment and wages and hours, in each case,
with respect to their employees; (ii) have withheld and reported all amounts
required by applicable Legal Requirements or by Contract to be withheld and
reported with respect to wages, salaries and other payments to its employees;
(iii) is not liable for any arrears of wages or any taxes or any penalty for
failure to comply with the Legal Requirements applicable to the foregoing; and
(iv) is not liable for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Body with respect to unemployment
compensation benefits, social security or other benefits or obligations for
their employees (other than routine payments to be made in the normal course of
business and consistent with past practice).  There are no pending or, to the
Knowledge of Company, threatened or reasonably anticipated claims or Legal
Proceedings against Company under any worker's compensation policy or long-term
disability policy.
 
 
19

--------------------------------------------------------------------------------

 
 
(f)    To the Knowledge of Company, no officer or employee of Company is subject
to any injunction, writ, judgment, decree, or order of any court or other
Governmental Body that would interfere with such employee's efforts to promote
the interests of Company, or that would interfere with the business of
Company.  Neither the execution nor the delivery of this Agreement, nor the
carrying on of the business of Company as presently conducted nor any activity
of any employees of Company in connection with the carrying on of the business
of Company as presently conducted will, to the Knowledge of Company, conflict
with, result in a breach of the terms, conditions or provisions of, or
constitute a default under, any Contract under which any employee of Company may
be bound.
 
2.16    Insurance.  Company maintains insurance policies with reputable
insurance carriers against all risks of a character as usually insured against,
and in such coverage amounts as are usually maintained, by similarly situated
companies in the same or similar businesses. Each such insurance policy is in
full force and effect.  Except as set forth on Part 2.16 of the Company
Disclosure Schedule, since January 1, 2009, Company has not received any written
notice or other communication regarding any actual or possible (a) cancellation
or invalidation of any insurance policy, (b) refusal of any coverage or
rejection of any claim under any insurance policy, or (c) material adjustment in
the amount of the premiums payable with respect to any insurance policy.
 
2.17    Environmental Matters.    Company is in compliance in all material
respects with all applicable Environmental Laws, which compliance includes the
possession by Company of all permits and other Governmental Authorizations
required under applicable Environmental Laws, and compliance with the terms and
conditions thereof. Company has received since January 1, 2011 no written notice
or other communication (in writing or otherwise), whether from a Governmental
Body, citizens group, employee or otherwise, that alleges that Company is not in
compliance with any Environmental Law, and, to the Knowledge of Company, there
are no circumstances that may prevent or interfere with the compliance of
Company with any Environmental Law in the future.  To the Knowledge of
Company:  (i) no current or prior owner of any property leased by Company has
received since January 1, 2011 any written notice or other communication
relating to property leased at any time by Company, whether from a Governmental
Body, citizens group, employee or otherwise, that alleges that such current or
prior owner or Company is not in compliance with or violated any Environmental
Law relating to such property and (ii) Company has no material liability under
any Environmental Law.  All Governmental Authorizations currently held by
Company pursuant to Environmental Laws are identified in Part 2.17 of the RAD
Disclosure Schedule.
 
 
20

--------------------------------------------------------------------------------

 
 
2.18    Related Party Transactions.    Other than as set forth on Part 2.17 of
Company Disclosure Schedule, (a) no Company Related Party has, and no Company
Related Party has at any time since Company's inception had, any direct or
indirect interest in any material asset used in or otherwise relating to the
business of Company; (b) no Company Related Party is, or has been, indebted to
Company; (c) since Company's inception, no Company Related Party has entered
into, or has had any direct or indirect financial interest in, any Company
Contract, transaction or business dealing involving Company; (d) no Company
Related Party is competing, or has at any time competed, directly or indirectly,
with Company; and (e) no Company Related Party has any claim or right against
Company (other than rights under capital stock of Company and rights to receive
compensation for services performed as an employee of Company).
 
2.19    Legal Proceedings; Orders.
 
(a)    There is no pending Legal Proceeding, and to the Knowledge of Company, no
Person has threatened to commence any Legal Proceeding:  (i) that involves
Company or any of the assets owned, used or controlled by Company or any Person
whose liability Company has or may have retained or assumed, either
contractually or by operation of law claiming damages in an amount in excess of
$50,000; or (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Share Exchange or
any of the other Contemplated Transactions.  To the Knowledge of Company, no
event has occurred, and no claim, dispute or other condition or circumstance
exists, that will, or that would reasonable be expected to, give rise to or
serve as a basis for the commencement of any such Legal Proceeding.
 
(b)    There is no order, writ, injunction, judgment or decree to which Company
or any of the assets owned or used by Company is subject.  To the Knowledge of
the Company, none of its Related Parties is subject to any order, writ,
injunction, judgment or decree that relates to the businesses of, or to any
assets owned or used by Company.
 
2.20    Authority; Binding Nature of Agreement. Company has the absolute and
unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement and the Related Agreements to which it is a
party; and the execution, delivery and performance by Company of this Agreement
and the Related Agreements to which it is a party have been duly authorized by
all necessary action on the part of Company and the board of directors of
Company.  This Agreement and each of the Related Agreements to which Company is
a party has been duly executed and delivered by Company, and assuming due
authorization, execution and delivery by the other Parties thereto, constitutes
the legal, valid and binding obligation of Company, enforceable against Company
in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
 
 
21

--------------------------------------------------------------------------------

 
 
2.21    Non-Contravention; Consents. Neither (a) the execution, delivery or
performance of this Agreement or any of the Related Agreements, nor (b) the
consummation of the Share Exchange or any of the other Contemplated
Transactions, will directly or indirectly (with or without notice or lapse of
time):
 
(a)    contravene, conflict with or result in a violation of any of the
provisions of Company Constituent Documents;
 
(b)    contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any order, writ, injunction, judgment or decree to which Company,
or any of the assets owned or used by Company, is subject;
 
(c)    contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Company or that otherwise relates to the businesses of, or to any of the
assets owned or used by, Company;
 
(d)    result in a material conflict, violation or breach of, or result in a
material default under, any provision of any Company Contract, or give any
Person the right to (i) declare a default or exercise any remedy under any such
Company Contract, (ii) accelerate the maturity or performance of any such
Company Contract, or (iii) cancel, terminate or modify any such Company
Contract; or
 
(e)    result in the imposition or creation of any Encumbrance upon or with
respect to any asset owned or used by Company (except for minor liens that will
not, in any case or in the aggregate, materially detract from the value of the
assets subject thereto or materially impair the operations of Company).
 
Except for those filings, notices or Consents disclosed in Part 2.20 of the
Company Disclosure Schedule, no filing with, notice to or Consent from any
Person is required in connection with (y) the execution, delivery or performance
of this Agreement or any of the Related Agreements, or (z) the consummation of
the Share Exchange or any of the other Contemplated Transactions.
 
2.22    Regulatory Compliance. All Company Products that are subject to the
jurisdiction of any Governmental Body are being manufactured, labeled, stored,
tested, developed, distributed, and marketed in compliance in all material
respects with all applicable Legal Requirements.
 
 
22

--------------------------------------------------------------------------------

 
 
2.23    Company Action. The board of directors of Company (at a meeting duly
called and held in accordance with the Company Constituent Documents) has (a)
unanimously determined that the Share Exchange is advisable and in the best
interests of Company and (b) unanimously approved this Agreement.
 
2.24     Anti-Takeover Law. The board of directors of Company has taken all
action necessary or required to render inapplicable to the Share Exchange, this
Agreement or any agreement contemplated hereby and the Contemplated Transactions
(a) any takeover provision in the Company Constituent Documents, (b) any
takeover provision in any Company Contract, and (c) any takeover provision in
any applicable state law.
 
2.25    No Financial Advisor. No broker, finder or investment banker is entitled
to any brokerage fee, finder's fee, opinion fee, success fee, transaction fee or
other fee or commission in connection with the Share Exchange or any of the
other Contemplated Transactions based upon arrangements made by or on behalf of
Company or the Company Stockholders.
 
2.26     Certain Payments. Neither Company nor to Company's Knowledge any
officer, employee, agent or other Person associated with or acting for or on
behalf of Company, has at any time, directly or indirectly:
 
(a) used any corporate funds (i) to make any unlawful political contribution or
gift or for any other unlawful purpose relating to any political activity, (ii)
to make any unlawful payment to any governmental official or employee, or (iii)
to establish or maintain any unlawful or unrecorded fund or account of any
nature;
 
(b) made any false or fictitious entry, or failed to make any entry that should
have been made, in any of the books of account or other records of Company;
 
(c) made any payoff, influence payment, bribe, rebate, kickback or unlawful
payment to any Person;
 
(d) performed any favor or given any gift which was not deductible for federal
income tax purposes;
 
(e) made any payment (whether or not lawful) to any Person, or provided (whether
lawfully or unlawfully) any favor or anything of value (whether in the form of
property or services, or in any other form) to any Person, for the purpose of
obtaining or paying for (i) favorable treatment in securing business, or (ii)
any other special concession; or
 
(f) agreed or committed to take any of the actions described in clauses "(a)"
through "(e)" above.
 
2.27 Capacity of the Company Stockholders; Authorization; Execution of
Agreements. Company represents and warrants to FLAF with respect to each Company
Stockholder, and each of the Company Stockholders, severally and not jointly,
represents and warrants to FLAF only with respect to the Company Shares owned by
each such Company Stockholder, that (i) the Company Stockholder has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by him, her or it
hereunder, and (ii) this Agreement constitutes a valid and legally binding
agreement of the Company Stockholder, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.
 
 
23

--------------------------------------------------------------------------------

 
 
2.28    Title to Shares. Company represents and warrants to FLAF with respect to
each Company Stockholder, and each of the Company Stockholders, severally and
not jointly, represents and warrants to FLAF only with respect to the Company
Shares owned by each such Company Stockholder, that (i) the Company Stockholder
is the sole record and beneficial owner of the Shares held by him, her or it and
has sole managerial and dispositive authority with respect to such Shares, (ii)
the Company Stockholder has not granted any person a proxy with respect to the
Shares that has not expired or been validly withdrawn, and (iii) the transfer
and delivery by the Company Stockholder of the Shares to FLAF pursuant to this
Agreement will vest in FLAF legal and valid title to the Shares, free and clear
of all Encumbrances.
 
2.28       Status of the Company Stockholders. Each of the Company Stockholders,
severally and not jointly, represents and warrants to FLAF as follows:
 
(a)           The Company Stockholder understands that the investment offered
hereunder has not been registered under the Securities Act and the Company
Stockholder understands that such Company Stockholder is purchasing the FLAF
Shares without being furnished any offering literature or prospectus. The
Company Stockholder is acquiring the FLAF Shares for the Company Stockholder’s
own account, for investment purposes only, and not with a view towards resale or
distribution.
 
(b)           At the time the Company Stockholder was offered the FLAF Shares,
it was not, and at the date hereof, such Company Stockholder is not a “U.S.
Person” which is defined below:
 
(i)           Any natural person resident in the United States;
 
(ii)           Any partnership or corporation organized or incorporated under
the laws of the United States;
 
(iii)           Any estate of which any executor or administrator is a U.S.
person;
 
(iv)           Any trust of which any trustee is a U.S. person;
 
(v)           Any agency or branch of a foreign entity located in the United
States;
 
(vi)           Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
 
(vii)           Any discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated, or
(if an individual) resident of the United States; and
 
(viii)           Any partnership or corporation if (i) organized or incorporated
under the laws of any foreign jurisdiction and (ii) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act) who are not natural persons, estates or trusts.
 
24

--------------------------------------------------------------------------------

 
 
“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.
 
(c)           The Company Stockholder understands that no action has been or
will be taken in any jurisdiction by the Company that would permit a public
offering of the FLAF Shares in any country or jurisdiction where action for that
purpose is required.
 
(d)           The Company Stockholder (i) as of the execution date of this
Agreement is not located within the United States, and (ii) is not purchasing
the FLAF Shares for the account or benefit of any U.S. person except in
accordance with one or more available exemptions from the registration
requirements of the Securities Act or in a transaction not subject thereto.
 
(e)           The Company Stockholder will not resell the FLAF Shares except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the Securities Act,
or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.
 
(f)           The Company Stockholder will not engage in hedging transactions
with regard to shares of the Company prior to the expiration of the distribution
compliance period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in
Rule 903 of Regulation S, as applicable, unless in compliance with the
Securities Act; and as applicable, shall include statements to the effect that
the securities have not been registered under the Securities Act and may not be
offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the Securities Act, or
an exemption from the registration requirements of the Securities Act is
available.
 
(g)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers by
means of any directed selling efforts in the United States be made by the
Company Stockholder or any of their representatives in connection with the offer
and sale of the FLAF Shares.
 
3.    REPRESENTATIONS AND WARRANTIES OF FLAF
 
FLAF represent and warrant to Company as follows, except as set forth in the
written disclosure schedule delivered or made available by FLAF to Company (the
"FLAF Disclosure Schedule") or in the FLAF Reports where indicated.  The FLAF
Disclosure Schedule shall be arranged in sections and subsections corresponding
to the numbered and lettered sections and subsections contained in this Section
3.  The disclosure in any section or subsection of the FLAF Disclosure Schedule
shall qualify other sections and subsections in this Section 3 only to the
extent it is readily apparent that the disclosure contained in such section or
subsection of the FLAF Disclosure Schedule contains enough information regarding
the subject matter of the other representations in this Section 3 as to clearly
qualify or otherwise clearly apply to such other representations and warranties.
 
 
25

--------------------------------------------------------------------------------

 
 
3.1    Due Organization; Subsidiaries; Etc.
 
(a)    FLAF is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada with the corporate power and
authority to carry on their business as now being conducted and as currently
proposed to be conducted.
 
(b)     FLAF has not conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
other name, other than the name "Farm Lands of Guinea," or "Farm Lands of
Africa."
 
(c)     FLAF is not and have not been required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 3.l(c) of the FLAF
Disclosure Schedule, except where the failure to be so qualified, authorized,
registered or licensed has not had, and would not be reasonably expected to
have, a FLAF Material Adverse Effect.  FLAF is in good standing as a foreign
corporation in each of the jurisdictions identified in Part 3.1(c) of the FLAF
Disclosure Schedule.
 
(d)    Part 3.1(d) of the FLAF Disclosure Schedule accurately sets forth (i) the
names of the members of the board of directors of FLAF, (ii) the names of the
members of each committee of the board of directors of FLAF, and (iii) the names
and titles of officers of each of FLAF.
 
(e)    Except as described in part 3.1(e) of the FLAF Disclosure Schedule, FLAF
has no subsidiaries.
 
(f)    FLAF owns no controlling interest in any Entity, except for FLAF’s
ownership in its subsidiaries. FLAF has never approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
FLAF's or FLAF’s business or affairs.
 
(g)    FLAF is not an "issuing corporation" as that term is defined in the
Revised Statutes of the State of Nevada.
 
3.2    Certificate of Incorporation and Bylaws; Records. FLAF has delivered or
made available to Company copies of:  (a) FLAF's certificate of incorporation
and bylaws, including all amendments thereto; (b) the stock records of FLAF; and
(c) the minute and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the stockholders of FLAF (the "FLAF Constituent Documents").  There have been
no formal meetings or other proceedings of the stockholders of FLAF, the board
of directors of FLAF or any committee of the board of directors of FLAF that are
not fully reflected in the minutes and other records delivered or made available
to Company pursuant to clause (c) above.  There has not been any violation in
any material respect of the FLAF Constituent Documents, and FLAF has not taken
any action that is inconsistent in any material respect with the FLAF
Constituent Documents.  The books of account, stock records, minute books and
other records of FLAF are accurate, up to date and complete in all material
respects, and have been maintained in accordance with prudent business
practices.
 
 
26

--------------------------------------------------------------------------------

 
 
3.3    Capitalization.
 
(a)    On the Closing Date, immediately before the Share Exchange to be
consummated pursuant to this Agreement, FLAF shall have authorized 75,000,000
shares of Common Stock, par value $.001 per share, of which 9,208,335 shares
shall be issued and outstanding, all of which will be duly authorized, validly
issued and fully paid.
 
(b)    Except as set forth on Part 3.3(b) of the FLAF Disclosure Schedule, there
are no (i) outstanding subscription, option, call, warrant or right (whether or
not currently exercisable) to acquire any shares of capital stock or other
securities of FLAF; (ii) outstanding security, instrument or obligation that is
or may become convertible into or exchangeable for any shares of capital stock
or other securities of FLAF; (iii) Contract under which FLAF is or may become
obligated to sell or otherwise issue any shares of its capital stock or any
other securities of FLAF; or (iv) condition or circumstance that would give rise
to or provide a basis for the assertion of a claim by any Person to the effect
that such Person is entitled to acquire or receive any shares of capital stock
or other securities of FLAF.  FLAF has not issued any debt securities which
grant the holder thereof any right to vote on, or veto, any actions by FLAF.
 
3.4    SEC Filings; Financial Statements.
 
(a)    Since March 1, 2011, FLAF has made all filings with the SEC required
under the applicable requirements of the Securities Act and the Exchange Act.
FLAF has delivered or made available to Company accurate and complete copies
(excluding copies of exhibits) of each report, schedule, registration statement
and definitive proxy statement filed by FLAF with the SEC on or after January 1,
2012 and prior to the date of this Agreement (the "FLAF SEC Documents").  All
FLAF SEC Documents (x) at the time filed (or, if amended or superseded by a
later filing prior to the date of this Agreement, than on the date of such later
filing), were prepared in compliance in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
FLAF SEC Documents, and (y) did not at the time they were filed contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances in which they were made, not misleading.
 
(b)    The financial statements contained in the FLAF SEC Documents (including,
in each case, any related notes thereto): (i) complied as to form in all
material respects with the published rules and regulations of the SEC applicable
thereto; (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such consolidated financial statements and except that the unaudited interim
consolidated financial statements contained in the FLAF SEC Documents do not
contain footnotes as permitted by the applicable laws; and (iii) fairly present
the consolidated financial position of FLAF as of the respective dates thereof
and the consolidated results of operations and cash flows of FLAF for the
periods covered thereby, except that the unaudited interim consolidated
financial statements contained in the FLAF SEC Documents were or are subject to
normal year-end audit adjustments.
 
 
27

--------------------------------------------------------------------------------

 
 
3.5    Liabilities. FLAF does not have any accrued, contingent or other
liabilities of any nature, either matured or unmatured (whether or not required
to be reflected in financial statements in accordance with GAAP, and whether due
or to become due), except for: (i) liabilities identified as such in the
“liabilities” column of the most recent financial statements contained in the
FLAF Reports; (ii) liabilities that have arisen since the date of the most
recent financial statements contained in the FLAF Reports in the Ordinary Course
of Business; and (iii) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.
 
3.6    Legal Proceedings; Orders.
 
(a)    Except as described in part 3.6(a) of the FLAF Disclosure Schedule, there
is no pending Legal Proceeding, and to the Knowledge of FLAF, no Person has
threatened to commence any Legal Proceeding:  (i) that involves FLAF or any
assets owned or used by FLAF or any Person whose liability FLAF has or may have
retained or assumed, either contractually or by operation of law claiming
damages in an amount in excess of $50,000; or (ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with the Share Exchange or any of the Contemplated Transactions. To the
Knowledge of FLAF, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that will, or that would reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.
 
(b)    There is no order, writ, injunction, judgment or decree to which FLAF, or
any of the assets owned or used by FLAF, is subject. To the Knowledge of FLAF,
no officer or other employee of FLAF is subject to any order, writ, injunction,
judgment or decree that relates to FLAF's business or to any assets owned or
used by FLAF.
 
3.7 Non-Contravention; Consents.
 
 Neither (a) the execution, delivery or performance of this Agreement or any of
the Related Agreements, nor (b) the consummation of the Share Exchange or any of
the other Contemplated Transactions, will (with or without notice or lapse of
time):
 
(a)    contravene, conflict with or result in a violation of any of the
provisions of FLAF's certificate of incorporation or bylaws;
 
(b)    contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any order, writ, injunction, judgment or decree to which FLAF, or
any of the assets owned or used by FLAF, is subject;
 
(c)    contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by FLAF or that otherwise relates to FLAF's business or to any of the
assets owned or used by FLAF;
 
(d)    result in a material conflict, violation or breach of, or result in a
material default under, any provision of any material FLAF Contract, or give any
Person the right to (i) declare a default or exercise any remedy under any such
FLAF Contract, (ii) accelerate the maturity or performance of any such FLAF
Contract, or (iii) cancel, terminate or modify any such FLAF Contract; or
 
 
28

--------------------------------------------------------------------------------

 
 
(e)     result in the imposition or creation of any Encumbrance upon or with
respect to any asset owned or used by FLAF (except for minor liens that will
not, in any case or in the aggregate, materially detract from the value of the
assets subject thereto or materially impair the operations of FLAF).
 
Except for those filings, notices or Consents disclosed in Part 3.7 of the FLAF
Disclosure Schedule, FLAF is not and will not be required to make any filing
with or give any notice to, or to obtain any Consent from, any Person in
connection with (y) the execution, delivery or performance of this Agreement or
any of the Related Agreements, or (z) the consummation of the Share Exchange or
any of the other Contemplated Transactions.
 
3.8    No Financial Advisor.  Except as set forth in Part 3.8 of the FLAF
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage fee, finder's fee, opinion fee, success fee, transaction fee or other
fee or commission in connection with the Share Exchange or any of the other
Contemplated Transactions based upon arrangements made by or on behalf of FLAF.
 
3.9    Authority; Binding Nature of Agreement.  FLAF has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under this Agreement; and the execution, delivery and performance by
FLAF of this Agreement (including the contemplated issuance of FLAF Shares
pursuant to the Share Exchange in accordance with this Agreement) have been duly
authorized by all necessary action on the part of FLAF and its board of
directors.  This Agreement has been duly executed and delivered by FLAF, and,
assuming due authorization, execution and delivery by the other Parties hereto,
constitutes the legal, valid and binding obligation of FLAF, enforceable against
it in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
 
3.10    Valid Issuance.  The FLAF Shares to be issued pursuant to the Share
Exchange will, when issued in accordance with the provisions of this Agreement,
be validly issued, fully paid and non-assessable.
 
4.    CERTAIN COVENANTS OF THE PARTIES
 
4.1    Access and Investigation. Subject to the terms of the Confidentiality
Agreement which the Parties agree will continue in full force following the date
of this Agreement, during the period commencing on the date of this Agreement
and ending at the earlier of the termination of this Agreement pursuant to its
terms or the Closing Date (the "Pre-Closing Period"), upon reasonable notice
FLAF and Company shall, and shall cause such Party's Representatives to: (a)
provide the other Party and such other Party's Representatives with reasonable
access during normal business hours to such Party's Representatives, personnel
and assets and to all existing books, records, Tax Returns, work papers and
other documents and information relating to such Party and its Subsidiaries; (b)
provide the other Party and such other Party's Representatives with such copies
of the existing books, records, Tax Returns, work papers, product data, and
other documents and information relating to such Party and its Subsidiaries, and
with such additional financial, operating and other data and information
regarding such Party and its Subsidiaries as the other Party may reasonably
request; and (c) permit the other Party's officers and other employees to meet,
upon reasonable notice and during normal business hours, with the officers and
managers of such Party responsible for such Party's financial statements and the
internal controls of such Party to discuss such matters as the other Party may
deem necessary or appropriate in order to enable the other Party to satisfy its
obligations under the Sarbanes-Oxley Act and the rules and regulations relating
thereto. Without limiting the generality of any of the foregoing, during the
Pre-Closing Period, each of FLAF and Company shall promptly provide the other
Party with copies of:
 
 
29

--------------------------------------------------------------------------------

 
 
(i)    the unaudited monthly consolidated balance sheets of such Party as of the
end of each calendar month and the related profit and loss statements for such
calendar month, which shall be delivered within twenty (20) days after the end
of such calendar month;
 
(ii)    all material operating and financial reports prepared by such Party for
its senior management, including sales forecasts, marketing plans, development
plans, discount reports, write off reports, hiring reports and capital
expenditure reports prepared for its senior management;
 
(iii)    any written materials or communications sent by or on behalf of a Party
to its stockholders;
 
(iv)    any notice, document or other communication sent by or on behalf of a
Party to any party to any material FLAF Contract or material Company Contract,
as applicable, or sent to a Party by any party to any material FLAF Contract or
material Company Contract, as applicable (other than any communication that
relates solely to routine commercial transactions between such Party and the
other party to any such material FLAF Contract or material Company Contract, as
applicable, and that is of the type sent in the Ordinary Course of Business);
 
(v)    any notice, report or other document filed with or otherwise furnished,
submitted or sent to any Governmental Body on behalf of a Party in connection
with the Share Exchange or any of the Contemplated Transactions;
 
(vi)    any non-privileged notice, document or other communication sent by or on
behalf of, or sent to, a Party relating to any pending or threatened Legal
Proceeding involving or affecting such Party; and
 
(vii)    any material notice, report or other document received by a Party from
any Governmental Body.
 
Notwithstanding the foregoing, any Party may restrict the foregoing access to
the extent that any Legal Requirement applicable to such Party requires such
Party or its Subsidiaries to restrict or prohibit access to any such properties
or information.
 
4.2    Operation of Company's Business.
 
(a)    Except as set forth on Part 4.2 of the Company Disclosure Schedule,
during the Pre-Closing Period: (i) Company shall conduct its business and
operations: (A) in the Ordinary Course of Business; and (B) in compliance with
all applicable Legal Requirements and the requirements of all Contracts that
constitute material Contracts; (ii) Company shall preserve intact its current
business organization, keep available the services of its current officers and
other employees and maintains its relations and goodwill with all suppliers,
customers, landlords, creditors, licensors, licensees, employees and other
Persons having business relationships with Company; and (iii) Company shall
promptly notify FLAF of:  (A) any notice or other communication from any Person
alleging that the Consent of such Person is or may be required in connection
with any of the Contemplated Transactions; and (B) any Legal Proceeding against,
relating to, involving or otherwise affecting Company that is commenced, or, to
the Knowledge of Company, threatened against, Company.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)    Except as set forth in Part 4.2 of the Company Disclosure Schedule, and
subject to any Legal Requirement applicable to Company, during the Pre-Closing
Period, Company agrees that it shall not, without the prior written consent of
FLAF (which shall not be unreasonably withheld, conditioned or delayed) take any
action set forth in Section 2.5(c)-(t).
 
4.3    Disclosure Schedule Updates.  During the Pre-Closing Period, Company
shall promptly notify FLAF in writing, by delivery of an updated Company
Disclosure Schedule of: (i) the discovery by Company of any event, condition,
fact or circumstance that occurred or existed on or prior to the date of this
Agreement and that caused or constitutes a material inaccuracy in any
representation or warranty made by Company in this Agreement; (ii) any event,
condition, fact or circumstance that occurs, arises or exists after the date of
this Agreement and that would cause or constitute a material inaccuracy in any
representation or warranty made by Company in this Agreement if: (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance; or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or prior to the date of this Agreement; (iii) any material breach of any
covenant or obligation of Company; and (iv) any event, condition, fact or
circumstance that could reasonably be expected to make the timely satisfaction
of any of the conditions set forth in Sections 6 and 7 impossible or materially
less likely. Without limiting the generality of the foregoing, Company shall
promptly advise FLAF in writing of any Legal Proceeding or claim threatened,
commenced or asserted against or with respect to, or otherwise affecting,
Company or (to the Knowledge of such Party) any director, officer or Key
Employee of Company.  No notification given pursuant to this Section 4.3 shall
change, limit or otherwise affect any of the representations, warranties,
covenants or obligations of Company contained in this Agreement or its
Disclosure Schedule for purposes of Section 7.1 or 7.2.
 
4.4    No Solicitation.
 
(a)    Company agrees that it shall not authorize or permit any of the officers,
directors, investment bankers, attorneys or accountants retained by it to, and
that it shall use commercially reasonable efforts to cause its non-officer
employees and other agents not to (and shall not authorize any of them to)
directly or indirectly:  (i) solicit, initiate, encourage, induce or knowingly
facilitate the communication, making, submission or announcement of any
Acquisition Proposal or Acquisition Inquiry or take any action that could
reasonably be expected to lead to an Acquisition Proposal or Acquisition
Inquiry; (ii) furnish any information regarding Company to any Person in
connection with or in response to an Acquisition Proposal or Acquisition
Inquiry; (iii) engage in discussions or negotiations with any Person with
respect to any Acquisition Proposal or Acquisition Inquiry; (iv) approve,
endorse or recommend any Acquisition Proposal; or (v) execute or enter into any
letter of intent or similar document or any Contract contemplating or otherwise
relating to any Acquisition Transaction.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)    If Company or any Representative of Company receives an Acquisition
Proposal or Acquisition Inquiry at any time during the Pre-Closing Period, then
it shall promptly (and in no event later than 24 hours after it becomes aware of
such Acquisition Proposal or Acquisition Inquiry) advise FLAF orally and in
writing of the receipt of such Acquisition Proposal or Acquisition
Inquiry.  Company shall keep FLAF fully informed with respect to the status and
terms of any such Acquisition Proposal or Acquisition Inquiry and any
modification or proposed modification thereto.
 
5.    ADDITIONAL AGREEMENTS OF THE PARTIES
 
5.1    Regulatory Approvals.
 
 FLAF and Company shall use commercially reasonable efforts to file or otherwise
submit, as soon as practicable after the date of this Agreement, all
applications, notices, reports and other documents reasonably required to be
filed by such Party with or otherwise submitted by such Party to any
Governmental Body with respect to the Share Exchange and the other Contemplated
Transactions, and to submit promptly any additional information requested by any
such Governmental Body.
 
5.2    Indemnification of Officers and Directors.
 
(a)    From the Closing Date through the sixth anniversary of the Closing Date
occurs, each of FLAF and Company shall, jointly and severally, indemnify and
hold harmless each person who is now, or has been at any time prior to the date
hereof, or who becomes prior to the Closing Date, a director or officer of FLAF
or Company (the "D&O Indemnified Parties"), against all claims, losses,
liabilities, damages, judgments, fines and reasonable fees, costs and expenses,
including attorneys' fees and disbursements (collectively, "Costs"), incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to the fact that the D&O Indemnified Party is or was a director or officer of
FLAF or Company, whether asserted or claimed prior to, at or after the Closing
Date, to the fullest extent permitted under the applicable law for directors or
officers of corporations.  Each D&O Indemnified Party will be entitled to
advancement of expenses incurred in the defense of any such claim, action, suit,
proceeding or investigation from each of FLAF and Company, jointly and
severally, upon receipt by FLAF and Company from the D&O Indemnified Party of a
request therefor; provided that any person to whom expenses are advanced
provides an undertaking, to the extent then required by the applicable law, to
repay such advances if it is ultimately determined that such person is not
entitled to indemnification.
 
(b)    The certificate of incorporation and bylaws of each of FLAF and Company
shall contain provisions no less favorable with respect to indemnification,
advancement of expenses and exculpation of present and former directors and
officers of each of FLAF and Company than are presently set forth in the
certificate of incorporation and bylaws of FLAF and Company which provisions
shall not be amended, modified or repealed for a period of six years from the
Closing Date in a manner that would adversely affect the rights thereunder of
individuals who, at or prior to the Closing Date, were officers or directors of
FLAF or Company.
 
(c)    The provisions of this Section 5.2 are intended to be in addition to the
rights otherwise available to the current and former officers and directors of
FLAF and Company by law, charter, statute, by-law or agreement, and shall
operate for the benefit of, and shall be enforceable by, each of the D&O
Indemnified Parties, their heirs and their representatives.
 
 
32

--------------------------------------------------------------------------------

 
 
(d)    In the event FLAF and Company or any of their respective successors or
assigns (i) consolidates with or merges into any other person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfers all or substantially all of its properties and assets
to any person, then, and in each such case, proper provision shall be made so
that the successors and assigns of FLAF and Company, as the case may be, shall
succeed to the obligations set forth in this Section 5.2.
 
5.3    Additional Agreements.
 
(a)     Subject to Section 5.3(b), FLAF and Company shall use commercially
reasonable efforts to cause to be taken all actions necessary to consummate the
Share Exchange and make effective the other Contemplated Transactions.  Without
limiting the generality of the foregoing, but subject to Section 5.3(b), each of
FLAF and Company: (i) shall make all filings and other submissions (if any) and
give all notices (if any) required to be made and given by such Party in
connection with the Share Exchange and the other Contemplated Transactions; (ii)
shall use commercially reasonable efforts to obtain each Consent (if any)
reasonably required to be obtained (pursuant to any applicable Legal Requirement
or Contract, or otherwise) by such Party in connection with the Share Exchange
or any of the other Contemplated Transactions or for such Contract to remain in
full force and effect, (iii) shall use commercially reasonable efforts to lift
any injunction prohibiting, or any other legal bar to, the Share Exchange or any
of the other Contemplated Transactions and (iv) shall use commercially
reasonable efforts to satisfy the conditions precedent to the consummation of
this Agreement.  Each of FLAF and Company shall provide to the other of such
Parties a copy of each proposed filing with or other submission to any
Governmental Body relating to any of the Contemplated Transactions, and shall
give each such other Party a reasonable time prior to making such filing or
other submission in which to review and comment on such proposed filing or other
submission.  Each of FLAF and Company shall promptly deliver to the other of
such Parties a copy of each such filing or other submission made, each notice
given and each Consent obtained by such Party during the Pre-Closing Period.
 
(b)     Notwithstanding anything to the contrary contained in this Agreement, no
Party shall have any obligation under this Agreement: (i) to dispose of or
transfer any assets; (ii) to discontinue offering any product or service; (iii)
to license or otherwise make available to any Person any Intellectual Property;
(iv) to hold separate any assets or operations (either before or after the
Closing Date); (v) to make any commitment (to any Governmental Body or
otherwise) regarding its future operations; or (vi) to contest any Legal
Proceeding or any order, writ, injunction or decree relating to the Share
Exchange or any of the other Contemplated Transactions if such Party determines
in good faith that contesting such Legal Proceeding or order, writ, injunction
or decree might not be advisable.
 
5.4    Disclosure.  Without limiting any Party's obligations under the
Confidentiality Agreement, each Party shall not, and shall not permit any
Representative of such Party to, issue any press release or make any disclosure
(to any customers or employees of such Party, to the public or otherwise)
regarding the Share Exchange or any of the other Contemplated Transactions
unless: (a) the other Party shall have approved such press release or disclosure
in writing; or (b) such Party shall have determined in good faith, upon the
advice of outside legal counsel, that such disclosure is required by applicable
Legal Requirements and, to the extent practicable, before such press release or
disclosure is issued or made, such Party advises the other Party of, and
consults with the other Party regarding, the text of such press release or
disclosure.
 
 
33

--------------------------------------------------------------------------------

 
 
5.5    OTC Bulletin Board Status.  FLAF shall use commercially reasonable
efforts to maintain its eligibility for quotation on the OTC Bulletin Board
prior to, at and following the Closing Date after giving effect to the
Contemplated Transactions.
 
5.6    Directors and Officers.
 
(a)     Prior to the Closing Date, FLAF shall take all action necessary to cause
the number of members of the board of directors of FLAF to be fixed at 5 until
such time as the Company shall wish to appoint up to an additional 3 directors
and the persons identified on Schedule 5.6(a)(i) to constitute the board of
directors of FLAF, effective immediately after the Closing.  One of the persons
identified on Schedule 5.6(a)(i) have been designated by Company, four of the
persons identified on Schedule 5.6(a)(i) have been designated by FLAF. Each of
the designees (i) has served on the board of a U.S. public company or
demonstrated other relevant experience beneficial to FLAF and (ii) meets the
Legal Requirements applicable to eligibility for service on the FLAF board of
directors.  If any person so designated to be a director shall prior to the
Closing Date be unable or unwilling to hold office beginning immediately after
the Closing, a majority of the directors of FLAF (if such person is a designee
of FLAF) or a majority of the directors of Company (if such person is a designee
of Company) shall designate another to be appointed or nominated for election as
a director in his or her place.
 
(b)     Prior to the Closing Date, any and all loans or other extensions of
credit in any form made by Company to any director or executive officer of
Company shall be repaid or retired in a manner reasonably satisfactory to FLAF.
 
5.7    Lock-up Agreement. Each of the Company Stockholders shall enter into a
Lock-up Agreement in the form attached hereto as Exhibit D (each, a “Lock-up
Agreement”), pursuant to which each such Company Stockholder shall agree not to
sell, assign or otherwise transfer the FLAF Shares received by such Company
Stockholder pursuant to the terms of this Agreement from the Closing Date until
twelve (12) months after the Closing Date (the “Lock-up Period”).
 
5.8    Tax Matters.
 
(a)    FLAF and Company each agrees to use their respective commercially
reasonable efforts to cause the Share Exchange to qualify, and will not take any
actions which to their Knowledge could reasonably be expected to prevent the
Share Exchange from qualifying, as a "reorganization" under Section 368(a) of
the Code.
 
(b)     This Agreement is intended to constitute, and the Parties hereto hereby
adopt this Agreement as, a "plan or reorganization" within the meaning of
Treasury Regulation Sections 1.368-2(g) and 1.368-3(a). FLAF and Company shall
report the Share Exchange as a reorganization within the meaning of Section
368(a) of the Code, unless otherwise required pursuant to a "determination"
within the meaning of Section 1313(a) of the Code.
 
 
34

--------------------------------------------------------------------------------

 
 
5.9    Legends. FLAF shall be entitled to place appropriate legends on the
certificates evidencing any FLAF Shares to be received in the Share Exchange and
to issue appropriate stop transfer instructions to the transfer agent for FLAF
Common Stock.
 
6.    CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH PARTY
 
The obligations of each Party to effect the Share Exchange and otherwise
consummate the transactions to be consummated at the Closing are subject to the
satisfaction or, to the extent permitted by applicable law, the written waiver
by each of the Parties, at or prior to the Closing, of each of the following
conditions:
 
6.1    No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Share Exchange
shall have been issued by any court of competent jurisdiction or other
Governmental Body and remain in effect, and there shall not be any Legal
Requirement which has the effect of making the consummation of the Share
Exchange illegal.
 
6.2    Governmental Authorization. Any Governmental Authorization or other
Consent required to be obtained by any of the Parties under any applicable
antitrust or competition law or regulation or other Legal Requirement shall have
been obtained and shall remain in full force and effect.
 
6.3    Consulting Agreements.   FLAF or Company as applicable, shall enter into
employment agreements in form and substance acceptable to FLAF, with executives
of Target.
 
 
35

--------------------------------------------------------------------------------

 
 
7.    ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF FLAF.
 
The obligations of FLAF to effect the Share Exchange and otherwise consummate
the transactions to be consummated at the Closing are subject to the
satisfaction or the written waiver by FLAF, at or prior to the Closing, of each
of the following conditions:
 
7.1    Accuracy of Representations. The representations and warranties of
Company contained in this Agreement shall have been true and correct as of the
date of this Agreement and shall be true and correct on and as of the Closing
Date with the same force and effect as if made on the Closing Date except (A) in
each case, or in the aggregate, where the failure to be true and correct would
not reasonably be expected to have a Company Material Adverse Effect, or (B) for
those representations and warranties which address matters only as of a
particular date (which representations shall have been true and correct, subject
to the qualifications as set forth in the preceding clause (A), as of such
particular date) (it being understood that, for purposes of determining the
accuracy of such representations and warranties, (i) all "Company Material
Adverse Effect" qualifications and other qualifications based on the word
"material" contained in such representations and warranties shall be disregarded
and (ii) any update of or modification to the Company Disclosure Schedule made
or purported to have been made after the date of this Agreement shall be
disregarded).
 
7.2    Performance of Covenants. Each of the covenants and obligations in this
Agreement that Company is required to comply with or to perform at or prior to
the Closing shall have been complied with and performed by Company in all
material respects.
 
7.3    Consents. All of the Consents set forth on Part 2.20 of the Company
Disclosure Schedule shall have been obtained and shall be in full force and
effect.
 
7.4    Payment of Liabilities. All existing debts and liabilities of Company
shall have been settled or discharged, other than contractual liabilities
arising after the Closing Date and those liabilities set forth on attached
Schedule 7.4.
 
 
36

--------------------------------------------------------------------------------

 
 
7.5    Agreements and Other Documents. FLAF shall have received the following
agreements and other documents, each of which shall be in full force and effect:
 
(a)    Lock-up Agreements in the form of Exhibit C, executed by the Company
Stockholders;
 
(b)    a certificate executed by the chief executive officer and chief financial
officer of Company confirming that the conditions set forth in Sections 7.1, 7.2
and 7.3 have been duly satisfied; and
 
(c)    certificates of good standing (or equivalent documentation) of Company in
its jurisdiction of organization and the various foreign jurisdictions in which
it is qualified, certified charter documents, certificates as to the incumbency
of officers and the adoption of resolutions of the board of directors of Company
authorizing the execution of this Agreement and the consummation of the
Contemplated Transactions to be performed by Company.
 
8.    ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY.
 
The obligations of Company to effect the Share Exchange and otherwise consummate
the transactions to be consummated at the Closing are subject to the
satisfaction or the written waiver by Company, at or prior to the Closing, of
each of the following conditions:
 
8.1    Accuracy of Representations.The representations and warranties of FLAF
contained in this Agreement shall have been true and correct as of the date of
this Agreement and shall be true and correct on and as of the Closing Date with
the same force and effect as if made on the Closing Date except (A) in each
case, or in the aggregate, where the failure to be true and correct would not
reasonably be expected to have a FLAF Material Adverse Effect, or (B) for those
representations and warranties which address matters only as of a particular
date (which representations shall have been true and correct, subject to the
qualifications as set forth in the preceding clause (A), as of such particular
date) (it being understood that, for purposes of determining the accuracy of
such representations and warranties, (i) all "FLAF Material Adverse Effect"
qualifications and other qualifications based on the word "material" contained
in such representations and warranties shall be disregarded and (ii) any update
of or modification to the FLAF Disclosure Schedule made or purported to have
been made after the date of this Agreement shall be disregarded).
 
8.2    Performance of Covenants.  All of the covenants and obligations in this
Agreement that FLAF is required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.
 
8.3    Consents.All the Consents set forth on Part 8.3 of the FLAF Disclosure
Schedule shall have been obtained and shall be in full force and effect.
 
 
37

--------------------------------------------------------------------------------

 
 
9.    TERMINATION
 
9.1    Termination. This Agreement may be terminated prior to the Closing Date:
 
(a)    by mutual written consent duly authorized by the Boards of Directors of
FLAF and Company;
 
(b)    by either FLAF or Company if the Share Exchange shall not have been
consummated by 4 July 2012; provided, however, that the right to terminate this
Agreement under this Section 9. l(b) shall not be available to any Party whose
action or failure to act has been a principal cause of the failure of the Share
Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;
 
(c)    by either FLAF or Company if a court of competent jurisdiction or other
Governmental Body shall have issued a final and non-appealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the Share Exchange;
 
(d)    by Company, upon a breach of any representation, warranty, covenant or
agreement on the part of FLAF set forth in this Agreement, or if any
representation or warranty of FLAF shall have become inaccurate, in either case
such that the conditions set forth in Section 8.1 or Section 8.2 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become inaccurate, provided that if such inaccuracy in
FLAF's representations and warranties or breach by FLAF is curable by FLAF, then
this Agreement shall not terminate pursuant to this Section 9.1(d) as a result
of such particular breach or inaccuracy until the earlier of (i) the expiration
of a thirty (30) day period commencing upon delivery of written notice from
Company to FLAF of such breach or inaccuracy and (ii) FLAF (as applicable)
ceasing to exercise commercially reasonable efforts to cure such breach (it
being understood that this Agreement shall not terminate pursuant to this
Section 9.1(d) as a result of such particular breach or inaccuracy if such
breach by FLAF is cured prior to such termination becoming effective); and
 
(e )    by FLAF, upon a breach of any representation, warranty, covenant or
agreement on the part of Company set forth in this Agreement, or if any
representation or warranty of Company shall have become inaccurate, in either
case such that the conditions set forth in Section 7.1 or Section 7.2 would not
be satisfied as of the time of such breach or as of the time such representation
or warranty shall have become inaccurate, provided that if such inaccuracy in
Company's representations and warranties or breach by Company is curable by
Company, then this Agreement shall not terminate pursuant to this Section 9.l(e)
as a result of such particular breach or inaccuracy until the earlier of (i) the
expiration of a thirty (30) day period commencing upon delivery of written
notice from FLAF to Company of such breach or inaccuracy and (ii) Company
ceasing to exercise commercially reasonable efforts to cure such breach (it
being understood that this Agreement shall not terminate pursuant to this
Section 9.l(e) as a result of such particular breach or inaccuracy if such
breach by Company is cured prior to such termination becoming effective).
 
 
38

--------------------------------------------------------------------------------

 
 
9.2    Effect of Termination. In the event of the termination of this Agreement
as provided in Section 9.1, this Agreement shall be of no further force or
effect; provided, however, that (i) this Section 9.2, Section 9.3, and Section
10 shall survive the termination of this Agreement and shall remain in full
force and effect, and (ii) the termination of this Agreement shall not relieve
any Party from any liability for any material breach of any representation,
warranty, covenant, obligation or other provision contained in this Agreement.
 
9.3    Expenses; Termination Fees.  All fees and expenses incurred in connection
with this Agreement and the Contemplated Transactions shall be paid by the Party
incurring such expenses, whether or not the Share Exchange is consummated.
 
10.    MISCELLANEOUS PROVISIONS
 
10.1    Non-Survival of Representations and Warranties. The representations,
warranties and covenants of Company, the Company Stockholders, FLAF contained in
this Agreement or any certificate or instrument delivered pursuant to this
Agreement shall terminate and be of no further force or effect immediately after
the Closing; provided however, that the several representations and warranties
of each of the Company Stockholders in Sections 2.26, 2.27 and 2.28 shall
survive indefinitely.  Notwithstanding anything contained herein to the
contrary, the liability of each of the Company Stockholders for a breach of
their representations and warranties is limited to the value of the FLAF Shares
received by them pursuant to this Agreement, determined at the Closing Date.
 
10.2    Amendment. This Agreement may be amended with the approval of the
respective boards of directors of Company and FLAF at any time; provided,
however, that the consent of each Party to this Agreement must be obtained for
any amendment that would adversely affect such Party, including, without
limitation, by increasing the obligations of such Party or reducing the value of
the consideration payable to such Party.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of Company and FLAF;
provided, however, that the consent of each Party to this Agreement must be
obtained for any amendment that would adversely affect such Party, including,
without limitation, by increasing the obligations of such Party or reducing the
value of the consideration payable to such Party.
 
10.3    Waiver.
 
(a)    No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b)     No Party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
 
39

--------------------------------------------------------------------------------

 
 
10.4   Entire Agreement; Counterparts; Exchanges by Facsimile.  This Agreement
and the other agreements referred to in this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among or between any of the Parties with respect to the subject matter
hereof and thereof; provided, however, that the Confidentiality Agreement shall
not be superseded and shall remain in full force and effect in accordance with
its terms. This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  The exchange of a fully executed Agreement (in counterparts or
otherwise) by all Parties by facsimile or other electronic transmission shall be
sufficient to bind the Parties to the terms and conditions of this Agreement.
 
10.5    Applicable Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws.  Each of the Parties to this Agreement, other than the Company
Stockholders, (a) consents to submit itself to the personal jurisdiction of the
federal court sitting in New York County, New York in any action or proceeding
arising out of or relating to this Agreement or any of the Contemplated
Transactions, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, (c) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (d) agrees not to bring any action or
proceeding (including counter-claims) arising out of or relating to this
Agreement or any of the Contemplated Transactions in any other court. Each of
the Parties hereto waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto.  Any
Party hereto may make service on another Party by sending or delivering a copy
of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 10.8.  Nothing in this Section
10.5, however, shall affect the right of any Party to serve legal process in any
other manner permitted by law.
 
10.6    Attorneys' Fees.  In any action at law or suit in equity to enforce this
Agreement or the rights of any of the Parties under this Agreement, the
prevailing Party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys' fees and all other reasonable costs and
expenses incurred in such action or suit.
 
10.7    Assignability; No Third Party Beneficiaries.  This Agreement shall be
binding upon, and shall be enforceable by and inure solely to the benefit of,
the Parties hereto and their respective successors and assigns; provided,
however, that neither this Agreement nor any of a Party's rights or obligations
hereunder may be assigned or delegated by such Party without the prior written
consent of the other Party, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by such Party without the other
Party's prior written consent shall be void and of no effect.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
(other than: (a) the Parties hereto; (b) rights pursuant to Section 1, and (c)
the D&O Indemnified Parties to the extent of their respective rights pursuant to
Section 5.2) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
10.8    Notices. Any notice or other communication required or permitted to be
delivered to any Party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered by hand, by
registered mail, by nationally recognized courier or express delivery service or
by facsimile to the address or facsimile telephone number set forth beneath the
name of such Party below (or to such other address or facsimile telephone number
as such Party shall have specified in a written notice given to the other
Parties hereto):
 
if to FLAF:
 
Farm Lands of Africa, Inc.
401 Atlantic Suites
Europort, Gibraltar
Attention: Mark Keegan
Fax:


with a copy to:


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, NY 10022
Attention: Darren L. Ofsink, Esq.
Telephone: (212) 371-8008
Fax: (212) 688-7273


if to Buddhavarapu Farms SA:
 
Address to follow
Attention: Mariam Konate
Telephone:  +224 648 054 73


if to any Company Stockholder to the address set forth beside such Party’s name
on Exhibit B.




10.9    Cooperation. Each Party agrees to cooperate fully with the other Party
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
other Party to evidence or reflect the Contemplated Transactions and to carry
out the intent and purposes of this Agreement.
 
10.10   Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.
 
 
41

--------------------------------------------------------------------------------

 
 
10.11   Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by a Party of any one
remedy will not preclude the exercise of any other remedy.  The Parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being the addition to any other remedy to which they are entitled at law or in
equity.
 
10.12   Construction.
 
(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
 
(b)    The Parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)     As used in this Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."
 
(d)    Except as otherwise indicated, all references in this Agreement to
"Sections," "Exhibits" and "Schedules" are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.
 
(e)    The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
 
[Remainder of page intentionally left blank]
 
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.
 

 
FARM LANDS OF AFRICA, INC.
           
By:
     
Name:
   
Title:
           
BUDDHAVARAPU FARMS SA
           
By:
     
Name:
   
Title:
           
BUDDHAVARAPU INVESTMENTS LTD
           
By:
     
Name:
   
Title:
           
KGV HOLDINGS LTD
           
By:
     
Name:
   
Title:
         
SACHI HOLDINGS LTD
           
By:
     
Name:
   
Title:
               
MR. M. J. SHARMA
 

 
[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]
 
 
43

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
"Acquisition Inquiry" shall mean an inquiry, indication of interest or request
for information (other than an inquiry, indication of interest or request for
information made or submitted by FLAF to Company) that could reasonably be
expected to lead to an Acquisition Proposal with Company.
 
"Acquisition Proposal" shall mean any offer or proposal (other than an offer or
proposal made or submitted by FLAF) contemplating or otherwise relating to any
Acquisition Transaction with Company.
 
"Acquisition Transaction" shall mean any transaction or series of transactions
involving:
 
(a)   any merger, consolidation, amalgamation, share exchange, business
combination, issuance of securities, acquisition of securities, reorganization,
recapitalization, tender offer, exchange offer or other similar transaction: (i)
in which Company is a constituent corporation; (ii) in which a Person or "group"
(as defined in the Exchange Act and the rules promulgated thereunder) of Persons
directly or indirectly acquires beneficial or record ownership of securities
representing more than 15% of the outstanding securities of any class of voting
securities of Company; or (iii) in which Company issues securities representing
more than 15% of the outstanding securities of any class of voting securities of
Company;
 
(b)   any sale, lease, exchange, transfer, license, acquisition or disposition
of any business or businesses or assets that constitute or account for: (i) 15%
or more of the consolidated net revenues of Company, consolidated net income of
Company, or consolidated book value of the assets of Company; or (ii) 15% or
more of the fair market value of the assets of Company; or
 
(c)   any liquidation or dissolution of Company.
 
"Affiliate" shall mean any Person under common control with such Party within
the meaning of Sections 414 (b), (c), (m) and (o) of the Code, and the
regulations issued thereunder.
 
"Agreement" shall mean the Share Exchange Agreement to which this Exhibit A is
attached, as it may be amended from time to time.
 
"Business Day" shall mean any day other than a day on which banks in the State
of New York are authorized or obligated to be closed.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
"Confidentiality Agreement" shall mean the Confidentiality Agreement dated July
7, 2011, between Company and FLAF.
 
"Consent" shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).
 
 
44

--------------------------------------------------------------------------------

 
 
"Contemplated Transactions" shall mean the Share Exchange and the other
transactions and actions contemplated by the Agreement.
 
"Contract" shall, with respect to any Person, mean any written, oral or other
agreement, contract, subcontract, lease (whether real or personal property),
mortgage, understanding, arrangement, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan or legally
binding commitment or undertaking of any nature to which such Person is a party
or by which such Person or any of its assets are bound or affected under
applicable law.
 
"Company Common Stock" shall mean the Common Stock, $0.001 par value per share,
of Company.
 
"Company Contract" shall mean any Contract:  (a) to which Company is a Party;
(b) by which any of Company IP Rights or any other asset of Company is or may
become bound or under which Company has, or may become subject to, any
obligation; or (c) under which Company has or may acquire any right or interest.
 
"Company IP Rights" shall mean all Intellectual Property owned, licensed, or
controlled by Company that is necessary or used in the businesses of Company as
presently conducted.
 
"Company IP Rights Agreement" shall mean any Contract governing, related or
pertaining to any Company IP Rights.
 
"Company Material Adverse Effect" shall mean any Effect that, considered
together with all other Effects that had occurred prior to the date of
determination of the occurrence of the Company Material Adverse Effect, is or
would reasonably be expected to be or to become materially adverse to, or has or
would reasonably be expected to have or result in a material adverse effect on:
(a) the business, financial condition, capitalization, assets (including
Intellectual Property), operations or financial performance or prospects of
Company, taken as a whole; or (b) the ability of Company to consummate the Share
Exchange or any of the other Contemplated Transactions or to perform any of its
covenants or obligations under the Agreement; provided, however, that none of
the following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be a Company Material Adverse Effect: (i) any
change in the business, financial condition, capitalization, assets, operations
or financial performance or prospects of Company caused by, related to or
resulting from, directly or indirectly, the Contemplated Transactions or the
announcement thereof, or any transactions undertaken, continued or consummated
in connection with the Company Disclosed Transactions, (ii) any failure by
Company to meet internal projections or forecasts for any period, (iii) any
adverse change, effect or occurrence attributable to the United States economy
as a whole or the industries in which Company competes, (iv) any act or threat
of terrorism or war anywhere in the world, any armed hostilities or terrorist
activities anywhere in the world, any threat or escalation or armed hostilities
or terrorist activities anywhere in the world or any governmental or other
response or reaction to any of the foregoing, (v) any change in accounting
requirements or principles or any change in applicable laws, rules or
regulations or the interpretation thereof, or (vi) any Effect resulting from the
announcement or pendency of the Share Exchange.
 
"Company Products" shall mean all products being manufactured, distributed or
developed by or on behalf of Company.
 
 
45

--------------------------------------------------------------------------------

 
 
"Company Related Party" shall mean (i) Company Stockholders; (ii) each
individual who is, or who has at any time been, an officer or director of
Company; (iii) each member of the immediate family of each of the individuals
referred to in clause (ii) above; and (iv) any trust or other Entity (other than
Company) in which any one of the Persons referred to in clauses (i), (ii) or
(iii) above holds (or in which more than one of such Persons collectively hold),
beneficially or otherwise, a material voting, proprietary, equity or other
financial interest.
 
"Company Registered IP" shall mean all Company IP Rights that are registered,
filed or issued under the authority of, with or by any Governmental Body,
including all patents, registered copyrights and registered trademarks and all
applications for any of the foregoing.
 
"Encumbrance" shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset) other than (a) mechanic's,
materialmen's and similar liens, (b) liens arising under worker's compensation,
unemployment insurance and similar legislation, and (c) liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the Ordinary Course of Business.
 
"Entity" shall mean any corporation (including any non-profit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.
 
"Environmental Law" means any federal, state, local or foreign Legal Requirement
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including any law or regulation relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Governmental Authorization" shall mean any: (a) permit, license, certificate,
franchise, permission, variance, exceptions, orders, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.
 
"Governmental Body" shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Taxing
authority); or (d) self-regulatory organization.
 
 
46

--------------------------------------------------------------------------------

 
 
"Intellectual Property" shall mean United States, foreign and international
patents, patent applications, including provisional applications, statutory
invention registrations, invention disclosures, inventions, trademarks, service
marks, trade names, domain names, URLs, trade dress, logos and other source
identifiers, including registrations and applications for registration thereof,
copyrights, including registrations and applications for registration thereof,
software, formulae, customer lists, trade secrets, know-how, methods, processes,
protocols, specifications, techniques, and other forms of technology (whether or
not embodied in any tangible form and including all tangible embodiments of the
foregoing, such as laboratory notebooks, samples, studies and summaries)
confidential information and other proprietary rights and intellectual property,
whether patentable or not.
 
"IRS" shall mean the United States Internal Revenue Service.
 
"FLAF IP Rights" shall mean all Intellectual Property owned, licensed, or
controlled by FLAF that is necessary or used in FLAF's business as presently
conducted.
 
"FLAF IP Rights Agreement" shall mean any instrument or agreement governing any
FLAF IP Rights.
 
"FLAF Registered IP" shall mean all FLAF IP Rights that are registered, filed or
issued under the authority of, with or by any Governmental Body, including all
patents, registered copyrights and registered trademarks and all applications
for any of the foregoing.
 
"Key Employee" shall mean an executive officer of Company, FLAF, as applicable,
or any employee that reports directly to the board of directors or chief
executive officer of Company, FLAF, as applicable.
 
"Knowledge" means, with respect to an individual, that such individual is
actually aware of the relevant fact or such individual would reasonably be
expected to know such fact in the ordinary course of the performance of the
individual's employee or professional responsibility.  Reference to the
"Knowledge of Company" or similar phrases shall mean the Knowledge of each of
the following individuals: Jerry L. Nadler, Mary Ann Latona Nadler, and Keith
Ignotz. Reference to the "Knowledge of FLAF" or similar phrases shall mean the
Knowledge of each of the following individuals:  John Steel, Joel Perlin, George
Todaro and Richard Egan.
 
"Legal Proceeding" shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.
 
"Legal Requirement" shall mean any federal, state, foreign, material local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of the Financial Industry Regulatory Authority).
 
"NRS" shall mean the Nevada Revised Statutes.
 
"FLAF Common Stock" shall mean the Common Stock, $0.001 par value per share, of
FLAF with the rights set forth in the Certificate of Designations.
 
"FLAF Contract" shall mean any Contract: (a) to which FLAF is a party; (b) by
which FLAF or any FLAF IP Rights or any other asset of FLAF is or may become
bound or under which FLAF has, or may become subject to, any obligation; or (c)
under which FLAF has or may acquire any right or interest.
 
 
47

--------------------------------------------------------------------------------

 
 
"FLAF Material Adverse Effect" shall mean any effect, change, event,
circumstance or development (each such item, an "Effect") that, considered
together with all other Effects that had occurred prior to the date of
determination of the occurrence of the FLAF Material Adverse Effect, is or would
reasonably be expected to be or to become materially adverse to, or has or would
reasonably be expected to have or result in a material adverse effect on: (a)
the business, financial condition, capitalization, assets (including
Intellectual Property), operations or financial performance or prospects of FLAF
; or (b) the ability of FLAF to consummate the Share Exchange or any of the
other Contemplated Transactions or to perform any of its covenants or
obligations under the Agreement; provided, however, that none of the following
shall be deemed in themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be a FLAF Material Adverse Effect: (i) any change in the
business, financial condition, capitalization, assets, operations or financial
performance or prospects of FLAF caused by, related to or resulting from,
directly or indirectly, the Contemplated Transactions or the announcement
thereof or any transactions undertaken, continued or consummated in connection
with the FLAF Disclosed Transactions, (ii) any failure by FLAF to meet internal
projections or forecasts for any period, (iii) any adverse change, effect or
occurrence attributable to the United States economy as a whole or the
industries in which FLAF compete, (iv) any act or threat of terrorism or war
anywhere in the world, any armed hostilities or terrorist activities anywhere in
the world, any threat or escalation of armed hostilities or terrorist activities
anywhere in the world or any governmental or other response or reaction to any
of the foregoing, (v) any change in accounting requirements or principles or any
change in applicable laws, rules or regulations or the interpretation thereof,
(vi) any Effect resulting from the announcement or pendency of the Share
Exchange, (vii) any action taken at Company’s request by FLAF or any of their
respective affiliates, (viii) any matter set forth in the FLAF Disclosure
Schedule, as in effect on the initial date of delivery thereof and without
giving affect to any amendments or supplements thereto, except for any material
worsening of such matter, and (ix) any matter set forth in the FLAF Reports.
 
"FLAF Related Party" shall mean any affiliate, as defined in Rule 12b-2 under
the Securities Act.
 
"FLAF Reports" shall mean reports filed by FLAF with the SEC under the Exchange
Act.
 
"Ordinary Course of Business" shall mean, in the case of each of Company, FLAF ,
such reasonable and prudent actions taken in the ordinary course of its normal
operations and consistent with its past practices.
 
"Party" or "Parties" shall mean Company, Company Stockholders, and FLAF.
 
"Person" means any (i) individual, (ii) Entity or (iii) Governmental Body.
 
"Related Agreements" shall mean the Lock-Up Agreements, the Consulting
Agreements and any other documents or agreements executed in connection with
this Agreement or the Contemplated Transactions.
 
"Representatives" shall mean directors, officers, other employees, agents,
attorneys, accountants, advisors and representatives.
 
"SEC" shall mean the United States Securities and Exchange Commission.
 
 
48

--------------------------------------------------------------------------------

 
 
"Securities Act" shall mean the Securities Act of 1933, as amended.
 
"Subsidiary."  An entity shall be deemed to be a "Subsidiary" of another Person
if such Person directly or indirectly owns or purports to own, beneficially or
of record, (a) an amount of voting securities of other interests in such entity
that is sufficient to enable such Person to elect at least a majority of the
members of such entity's board of directors or other governing body, or (b) at
least 50% of the outstanding equity, voting, beneficial or financial interests
in such Entity.
 
"Tax" shall mean any federal, state, local, foreign or other taxes, levies,
charges and fees or other similar assessments or liabilities in the nature of a
tax, including, without limitation, any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, estimated tax, unemployment
tax, national health insurance tax, excise tax, ad valorem tax, transfer tax,
stamp tax, sales tax, use tax, property tax, business tax, withholding tax,
payroll tax, customs duty, alternative or add-on minimum or other tax of any
kind whatsoever, and including any fine, penalty, assessment, addition to tax or
interest, whether disputed or not.
 
"Tax Return" shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information, and any amendment or
supplement to any of the foregoing, filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
 
49 

--------------------------------------------------------------------------------